
	
		II
		Calendar No. 368113th CONGRESS
		2d Session
		S. 2262
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2014
			Mrs. Shaheen (for herself, Mr. Portman, Ms. Ayotte, Mr. Bennet, Ms. Collins, Mr. Coons, Mr. Franken, Mr. Hoeven, Mr. Isakson, Ms. Landrieu, Mr. Manchin, Ms. Murkowski, Mr. Warner, and Mr. Wicker) introduced the following bill; which was read the first time
		
		April 29, 2014Read the second time and placed on the calendarA BILL
		To promote energy savings in residential buildings and industry, and for other purposes.
	
	
		
			1.
			Short title; table of
			 contents
			
				(a)
				Short
			 title
				This Act may be cited
			 as the Energy Savings and Industrial Competitiveness Act of 2014.
			
				(b)
				Table of
			 contents
				The table of contents of this Act is as follows:
				Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Buildings
					Subtitle A—Building energy codes
					Sec. 101. Greater energy efficiency in building codes.
					Subtitle B—Worker training and capacity building
					Sec. 111. Building training and assessment centers.
					Sec. 112. Career skills training.
					Subtitle C—School buildings
					Sec. 121. Coordination of energy retrofitting assistance for schools.
					Subtitle D—Better buildings
					Sec. 131. Energy efficiency in Federal and other buildings.
					Sec. 132. Separate spaces with high-performance energy efficiency measures.
					Sec. 133. Tenant star program.
					Subtitle E—Energy information for commercial buildings
					Sec. 141. Energy information for commercial buildings.
					TITLE II—Industrial efficiency and competitiveness
					Subtitle A—Manufacturing energy efficiency
					Sec. 201. Purposes.
					Sec. 202. Future of Industry program.
					Sec. 203. Sustainable manufacturing initiative.
					Sec. 204. Conforming amendments.
					Subtitle B—Supply Star
					Sec. 211. Supply Star.
					Subtitle C—Electric motor rebate program
					Sec. 221. Energy saving motor control, electric motor, and advanced motor systems rebate program.
					Subtitle D—Transformer rebate program
					Sec. 231. Energy efficient transformer rebate program.
					TITLE III—Federal agency energy efficiency
					Sec. 301. Energy-efficient and energy-saving information technologies.
					Sec. 302. Availability of funds for design updates.
					Sec. 303. Energy efficient data centers.
					Sec. 304. Budget-neutral demonstration program for energy and water conservation improvements at
			 multifamily residential units.
					TITLE IV—Regulatory provisions
					Subtitle A—Third-party certification under Energy Star program
					Sec. 401. Third-party certification under Energy Star program.
					Subtitle B—Federal green buildings
					Sec. 411. High-performance green Federal buildings.
					Subtitle C—Water heaters
					Sec. 421. Grid-enabled water heaters.
					Subtitle D—Energy performance requirement for Federal buildings
					Sec. 431. Energy performance requirement for Federal buildings.
					Sec. 432. Federal building energy efficiency performance standards; certification system and level
			 for green buildings.
					Sec. 433. Enhanced energy efficiency underwriting.
					Subtitle E—Third party testing
					Sec. 441. Voluntary certification programs for air conditioning, furnace, boiler, heat pump, and
			 water heater products.
					TITLE V—Miscellaneous
					Sec. 501. Offset.
					Sec. 502. Budgetary effects.
					Sec. 503. Advance appropriations required.
				
			
			2.
			Definition of
			 Secretary
			In this Act, the
			 term Secretary means the Secretary of Energy.
		
			I
			Buildings
			
				A
				Building
			 energy codes
				
					101.
					Greater energy
			 efficiency in building codes
					
						(a)
						Definitions
						Section
			 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is
			 amended—
						
							(1)
							by striking
			 paragraph (14) and inserting the following:
							
								
									(14)
									Model building
				energy code
									The term model building energy code
				means a voluntary building energy code and standards developed and
			 updated
				through a consensus process among interested persons, such as the
			 IECC or the
				code used by—
									
										(A)
										the Council of
				American Building Officials, or its legal successor, International
			 Code
				Council, Inc.;
									
										(B)
										the American
				Society of Heating, Refrigerating, and Air-Conditioning Engineers;
			 or
									
										(C)
										other appropriate
				organizations.
									;
				and
						
							(2)
							by adding at the
			 end the following:
							
								
									(17)
									IECC
									The
				term IECC means the International Energy Conservation Code.
								
									(18)
									Indian
				tribe
									The term Indian tribe has the meaning given
				the term in section 4 of the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C.
				4103).
								.
						
						(b)
						State
			 building energy efficiency codes
						Section 304 of the Energy
			 Conservation and Production Act (42 U.S.C. 6833) is amended to read as
			 follows:
						
							
								304.
								Updating
				State building energy efficiency codes
								
									(a)
									In
				general
									The Secretary shall—
									
										(1)
										encourage and
				support the adoption of building energy codes by States, Indian
			 tribes, and, as
				appropriate, by local governments that meet or exceed the model
			 building energy
				codes, or achieve equivalent or greater energy savings; and
									
										(2)
										support full
				compliance with the State and local codes.
									
									(b)
									State and
				Indian tribe certification of building energy code updates
									
										(1)
										Review and
				updating of codes by each State and Indian tribe
										
											(A)
											In
				general
											Not later than 2 years after the date on which a model
				building energy code is updated, each State or Indian tribe shall
			 certify
				whether or not the State or Indian tribe, respectively, has
			 reviewed and
				updated the energy provisions of the building code of the State or
			 Indian
				tribe, respectively.
										
											(B)
											Demonstration
											The
				certification shall include a demonstration of whether or not the
			 energy
				savings for the code provisions that are in effect throughout the
			 State or
				Indian tribal territory meet or exceed—
											
												(i)
												the energy
				savings of the updated model building energy code; or
											
												(ii)
												the targets
				established under section 307(b)(2).
											
											(C)
											No model
				building energy code update
											If a model building energy code is
				not updated by a target date established under section
			 307(b)(2)(D), each State
				or Indian tribe shall, not later than 2 years after the specified
			 date, certify
				whether or not the State or Indian tribe, respectively, has
			 reviewed and
				updated the energy provisions of the building code of the State or
			 Indian
				tribe, respectively, to meet or exceed the target in section
			 307(b)(2).
										
										(2)
										Validation
				by Secretary
										Not later than 90 days after a State or Indian tribe
				certification under paragraph (1), the Secretary shall—
										
											(A)
											determine
				whether the code provisions of the State or Indian tribe,
			 respectively, meet
				the criteria specified in paragraph (1); and
										
											(B)
											if the
				determination is positive, validate the certification.
										
									(c)
									Improvements
				in compliance with building energy codes
									
										(1)
										Requirement
										
											(A)
											In
				general
											Not later than 3 years after the date of a certification
				under subsection (b), each State and Indian tribe shall certify
			 whether or not
				the State and Indian tribe, respectively, has—
											
												(i)
												achieved full
				compliance under paragraph (3) with the applicable certified State
			 and Indian
				tribe building energy code or with the associated model building
			 energy code;
				or
											
												(ii)
												made
				significant progress under paragraph (4) toward achieving
			 compliance with the
				applicable certified State and Indian tribe building energy code or
			 with the
				associated model building energy code.
											
											(B)
											Repeat
				certifications
											If the State or Indian tribe certifies progress
				toward achieving compliance, the State or Indian tribe shall repeat
			 the
				certification until the State or Indian tribe certifies that the
			 State or
				Indian tribe has achieved full compliance, respectively.
										
										(2)
										Measurement
				of compliance
										A certification under paragraph (1) shall include
				documentation of the rate of compliance based on—
										
											(A)
											independent
				inspections of a random sample of the buildings covered by the code
			 in the
				preceding year; or
										
											(B)
											an
				alternative method that yields an accurate measure of compliance.
										
										(3)
										Achievement
				of compliance
										A State or Indian tribe shall be considered to
				achieve full compliance under paragraph (1) if—
										
											(A)
											at least 90
				percent of building space covered by the code in the preceding year
				substantially meets all the requirements of the applicable code
			 specified in
				paragraph (1), or achieves equivalent or greater energy savings
			 level;
				or
										
											(B)
											the estimated
				excess energy use of buildings that did not meet the applicable
			 code specified
				in paragraph (1) in the preceding year, compared to a baseline of
			 comparable
				buildings that meet this code, is not more than 5 percent of the
			 estimated
				energy use of all buildings covered by this code during the
			 preceding
				year.
										
										(4)
										Significant
				progress toward achievement of compliance
										A State or Indian tribe
				shall be considered to have made significant progress toward
			 achieving
				compliance for purposes of paragraph (1) if the State or Indian
			 tribe—
										
											(A)
											has developed
				and is implementing a plan for achieving compliance during the
			 8-year-period
				beginning on the date of enactment of this paragraph, including
			 annual targets
				for compliance and active training and enforcement programs; and
										
											(B)
											has met the
				most recent target under subparagraph (A).
										
										(5)
										Validation
				by Secretary
										Not later than 90 days after a State or Indian tribe
				certification under paragraph (1), the Secretary shall—
										
											(A)
											determine
				whether the State or Indian tribe has demonstrated meeting the
			 criteria of this
				subsection, including accurate measurement of compliance; and
										
											(B)
											if the
				determination is positive, validate the certification.
										
									(d)
									States or
				Indian tribes that do not achieve compliance
									
										(1)
										Reporting
										A
				State or Indian tribe that has not made a certification required
			 under
				subsection (b) or (c) by the applicable deadline shall submit to
			 the Secretary
				a report on—
										
											(A)
											the status of
				the State or Indian tribe with respect to meeting the requirements
			 and
				submitting the certification; and
										
											(B)
											a plan for
				meeting the requirements and submitting the certification.
										
										(2)
										Federal
				support
										For any State or Indian tribe for which the Secretary has
				not validated a certification by a deadline under subsection (b) or
			 (c), the
				lack of the certification may be a consideration for Federal
			 support authorized
				under this section for code adoption and compliance activities.
									
										(3)
										Local
				government
										In any State or Indian tribe for which the Secretary
				has not validated a certification under subsection (b) or (c), a
			 local
				government may be eligible for Federal support by meeting the
			 certification
				requirements of subsections (b) and (c).
									
										(4)
										Annual
				reports by Secretary
										
											(A)
											In
				general
											The Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report on—
											
												(i)
												the status of
				model building energy codes;
											
												(ii)
												the status
				of code adoption and compliance in the States and Indian tribes;
											
												(iii)
												implementation
				of this section; and
											
												(iv)
												improvements
				in energy savings over time as result of the targets established
			 under section
				307(b)(2).
											
											(B)
											Impacts
											The
				report shall include estimates of impacts of past action under this
			 section,
				and potential impacts of further action, on—
											
												(i)
												upfront
				financial and construction costs, cost benefits and returns (using
			 investment
				analysis), and lifetime energy use for buildings;
											
												(ii)
												resulting
				energy costs to individuals and businesses; and
											
												(iii)
												resulting
				overall annual building ownership and operating costs.
											
									(e)
									Technical
				assistance to States and Indian tribes
									The Secretary shall
				provide technical assistance to States and Indian tribes to
			 implement the goals
				and requirements of this section, including procedures and
			 technical analysis
				for States and Indian tribes—
									
										(1)
										to improve and
				implement State residential and commercial building energy codes;
									
										(2)
										to
				demonstrate that the code provisions of the States and Indian
			 tribes achieve
				equivalent or greater energy savings than the model building energy
			 codes and
				targets;
									
										(3)
										to document
				the rate of compliance with a building energy code; and
									
										(4)
										to otherwise
				promote the design and construction of energy efficient buildings.
									
									(f)
									Availability
				of incentive funding
									
										(1)
										In
				general
										The Secretary shall provide incentive funding to States
				and Indian tribes—
										
											(A)
											to implement
				the requirements of this section;
										
											(B)
											to improve
				and implement residential and commercial building energy codes,
			 including
				increasing and verifying compliance with the codes and training of
			 State,
				tribal, and local building code officials to implement and enforce
			 the codes;
				and
										
											(C)
											to promote
				building energy efficiency through the use of the codes.
										
										(2)
										Additional
				funding
										Additional funding shall be provided under this
				subsection for implementation of a plan to achieve and document
			 full compliance
				with residential and commercial building energy codes under
			 subsection
				(c)—
										
											(A)
											to a State or
				Indian tribe for which the Secretary has validated a certification
			 under
				subsection (b) or (c); and
										
											(B)
											in a State or
				Indian tribe that is not eligible under subparagraph (A), to a
			 local government
				that is eligible under this section.
										
										(3)
										Training
										Of
				the amounts made available under this subsection, the State or
			 Indian tribe may
				use amounts required, but not to exceed $750,000 for a State, to
			 train State
				and local building code officials to implement and enforce codes
			 described in
				paragraph (2).
									
										(4)
										Local
				governments
										States may share grants under this subsection with
				local governments that implement and enforce the codes.
									
									(g)
									Stretch codes
				and advanced standards
									
										(1)
										In
				general
										The Secretary shall provide technical and financial
				support for the development of stretch codes and advanced standards
			 for
				residential and commercial buildings for use as—
										
											(A)
											an option for
				adoption as a building energy code by local, tribal, or State
			 governments;
				and
										
											(B)
											guidelines for
				energy-efficient building design.
										
										(2)
										Targets
										The
				stretch codes and advanced standards shall be designed—
										
											(A)
											to achieve
				substantial energy savings compared to the model building energy
			 codes;
				and
										
											(B)
											to meet targets
				under section 307(b), if available, at least 3 to 6 years in
			 advance of the
				target years.
										
									(h)
									Studies
									The
				Secretary, in consultation with building science experts from the
			 National
				Laboratories and institutions of higher education, designers and
			 builders of
				energy-efficient residential and commercial buildings, code
			 officials, and
				other stakeholders, shall undertake a study of the feasibility,
			 impact,
				economics, and merit of—
									
										(1)
										code
				improvements that would require that buildings be designed, sited,
			 and
				constructed in a manner that makes the buildings more adaptable in
			 the future
				to become zero-net-energy after initial construction, as advances
			 are achieved
				in energy-saving technologies;
									
										(2)
										code
				procedures to incorporate measured lifetimes, not just first-year
			 energy use,
				in trade-offs and performance calculations; and
									
										(3)
										legislative
				options for increasing energy savings from building energy codes,
			 including
				additional incentives for effective State and local action, and
			 verification of
				compliance with and enforcement of a code other than by a State or
			 local
				government.
									
									(i)
									Effect on other
				laws
									Nothing in this section or section 307 supersedes or
				modifies the application of sections 321 through 346 of the Energy
			 Policy and
				Conservation Act (42 U.S.C. 6291 et seq.).
								
									(j)
									Authorization
				of appropriations
									There are authorized to be appropriated to
				carry out this section and section 307 $200,000,000, to remain
			 available until
				expended.
								.
					
						(c)
						Federal
			 building energy efficiency standards
						Section 305 of the Energy Conservation and
			 Production Act (42 U.S.C. 6834) is amended by striking voluntary
			 building energy code each place it appears in subsections (a)(2)(B) and
			 (b) and inserting model building energy code.
					
						(d)
						Model building
			 energy codes
						Section 307 of the Energy Conservation and
			 Production Act (42 U.S.C. 6836) is amended to read as follows:
						
							
								307.
								Support for
				model building energy codes
								
									(a)
									In
				general
									The Secretary shall support the updating of model
				building energy codes.
								
									(b)
									Targets
									
										(1)
										In
				general
										The Secretary shall support the updating of the model
				building energy codes to enable the achievement of aggregate energy
			 savings
				targets established under paragraph (2).
									
										(2)
										Targets
										
											(A)
											In
				general
											The Secretary shall work with State, Indian tribes, local
				governments, nationally recognized code and standards developers,
			 and other
				interested parties to support the updating of model building energy
			 codes by
				establishing one or more aggregate energy savings targets to
			 achieve the
				purposes of this section.
										
											(B)
											Separate
				targets
											The Secretary may establish separate targets for
				commercial and residential buildings.
										
											(C)
											Baselines
											The
				baseline for updating model building energy codes shall be the 2009
			 IECC for
				residential buildings and ASHRAE Standard 90.1–2010 for commercial
				buildings.
										
											(D)
											Specific
				years
											
												(i)
												In
				general
												Targets for specific years shall be established and
				revised by the Secretary through rulemaking and coordinated with
			 nationally
				recognized code and standards developers at a level that—
												
													(I)
													is at the maximum
				level of energy efficiency that is technologically feasible and
			 life-cycle cost
				effective, while accounting for the economic considerations under
			 paragraph
				(4);
												
													(II)
													is higher than
				the preceding target; and
												
													(III)
													promotes the
				achievement of commercial and residential high-performance
			 buildings through
				high performance energy efficiency (within the meaning of section
			 401 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17061)).
												
												(ii)
												Initial
				targets
												Not later than 1 year after the date of enactment of this
				clause, the Secretary shall establish initial targets under this
				subparagraph.
											
												(iii)
												Different
				target years
												Subject to clause (i), prior to the applicable year,
				the Secretary may set a later target year for any of the model
			 building energy
				codes described in subparagraph (A) if the Secretary determines
			 that a target
				cannot be met.
											
												(iv)
												Small
				business
												When establishing targets under this paragraph through
				rulemaking, the Secretary shall ensure compliance with the Small
			 Business
				Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note;
			 Public Law
				104–121).
											
										(3)
										Appliance
				standards and other factors affecting building energy use
										In
				establishing building code targets under paragraph (2), the
			 Secretary shall
				develop and adjust the targets in recognition of potential savings
			 and costs
				relating to—
										
											(A)
											efficiency gains
				made in appliances, lighting, windows, insulation, and building
			 envelope
				sealing;
										
											(B)
											advancement of
				distributed generation and on-site renewable power generation
				technologies;
										
											(C)
											equipment
				improvements for heating, cooling, and ventilation systems;
										
											(D)
											building
				management systems and SmartGrid technologies to reduce energy use;
			 and
										
											(E)
											other
				technologies, practices, and building systems that the Secretary
			 considers
				appropriate regarding building plug load and other energy uses.
										
										(4)
										Economic
				considerations
										In establishing and revising building code targets
				under paragraph (2), the Secretary shall consider the economic
			 feasibility of
				achieving the proposed targets established under this section and
			 the potential
				costs and savings for consumers and building owners, including a
			 return on
				investment analysis.
									
									(c)
									Technical
				assistance to model building energy code-Setting and standard
			 development
				organizations
									
										(1)
										In
				general
										The Secretary shall, on a timely basis, provide technical
				assistance to model building energy code-setting and standard
			 development
				organizations consistent with the goals of this section.
									
										(2)
										Assistance
										The
				assistance shall include, as requested by the organizations,
			 technical
				assistance in—
										
											(A)
											evaluating code
				or standards proposals or revisions;
										
											(B)
											building energy
				analysis and design tools;
										
											(C)
											building
				demonstrations;
										
											(D)
											developing
				definitions of energy use intensity and building types for use in
			 model
				building energy codes to evaluate the efficiency impacts of the
			 model building
				energy codes;
										
											(E)
											performance-based
				standards;
										
											(F)
											evaluating
				economic considerations under subsection (b)(4); and
										
											(G)
											developing model
				building energy codes by Indian tribes in accordance with tribal
			 law.
										
										(3)
										Amendment
				proposals
										The Secretary may submit timely model building energy
				code amendment proposals to the model building energy code-setting
			 and standard
				development organizations, with supporting evidence, sufficient to
			 enable the
				model building energy codes to meet the targets established under
			 subsection
				(b)(2).
									
										(4)
										Analysis
				methodology
										The Secretary shall make publicly available the
				entire calculation methodology (including input assumptions and
			 data) used by
				the Secretary to estimate the energy savings of code or standard
			 proposals and
				revisions.
									
									(d)
									Determination
									
										(1)
										Revision of
				model building energy codes
										If the provisions of the IECC or
				ASHRAE Standard 90.1 regarding building energy use are revised, the
			 Secretary
				shall make a preliminary determination not later than 90 days after
			 the date of
				the revision, and a final determination not later than 15 months
			 after the date
				of the revision, on whether or not the revision will—
										
											(A)
											improve energy
				efficiency in buildings compared to the existing model building
			 energy code;
				and
										
											(B)
											meet the
				applicable targets under subsection (b)(2).
										
										(2)
										Codes or
				standards not meeting targets
										
											(A)
											In
				general
											If the Secretary makes a preliminary determination under
				paragraph (1)(B) that a code or standard does not meet the targets
			 established
				under subsection (b)(2), the Secretary may at the same time provide
			 the model
				building energy code or standard developer with proposed changes
			 that would
				result in a model building energy code that meets the targets and
			 with
				supporting evidence, taking into consideration—
											
												(i)
												whether the
				modified code is technically feasible and life-cycle cost
			 effective;
											
												(ii)
												available
				appliances, technologies, materials, and construction practices;
			 and
											
												(iii)
												the economic
				considerations under subsection (b)(4).
											
											(B)
											Incorporation
				of changes
											
												(i)
												In
				general
												On receipt of the proposed changes, the model building
				energy code or standard developer shall have an additional 270 days
			 to accept
				or reject the proposed changes of the Secretary to the model
			 building energy
				code or standard for the Secretary to make a final determination.
											
												(ii)
												Final
				determination
												A final determination under paragraph (1) shall be
				on the modified model building energy code or standard.
											
									(e)
									Administration
									In
				carrying out this section, the Secretary shall—
									
										(1)
										publish notice of
				targets and supporting analysis and determinations under this
			 section in the
				Federal Register to provide an explanation of and the basis for
			 such actions,
				including any supporting modeling, data, assumptions, protocols,
			 and
				cost-benefit analysis, including return on investment; and
									
										(2)
										provide an
				opportunity for public comment on targets and supporting analysis
			 and
				determinations under this section.
									
									(f)
									Voluntary codes
				and standards
									Notwithstanding any other provision of this
				section, any model building code or standard established under
			 section 304
				shall not be binding on a State, local government, or Indian tribe
			 as a matter
				of Federal
				law.
								.
					
				B
				Worker
			 training and capacity building
				
					111.
					Building
			 training and assessment centers
					
						(a)
						In
			 general
						The Secretary shall
			 provide grants to institutions of higher education (as defined in section
			 101
			 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal Colleges
			 or
			 Universities (as defined in section 316(b) of that Act (20 U.S.C.
			 1059c(b))) to
			 establish building training and assessment centers—
						
							(1)
							to identify
			 opportunities for optimizing energy efficiency and environmental
			 performance in
			 buildings;
						
							(2)
							to promote
			 the application of emerging concepts and technologies in commercial and
			 institutional buildings;
						
							(3)
							to train
			 engineers, architects, building scientists, building energy permitting and
			 enforcement officials, and building technicians in energy-efficient design
			 and
			 operation;
						
							(4)
							to assist
			 institutions of higher education and Tribal Colleges or Universities in
			 training building technicians;
						
							(5)
							to promote
			 research and development for the use of alternative energy sources and
			 distributed generation to supply heat and power for buildings,
			 particularly
			 energy-intensive buildings; and
						
							(6)
							to coordinate
			 with and assist State-accredited technical training centers, community
			 colleges, Tribal Colleges or Universities, and local offices of the
			 National
			 Institute of Food and Agriculture and ensure appropriate services are
			 provided
			 under this section to each region of the United States.
						
						(b)
						Coordination
			 and nonduplication
						
							(1)
							In
			 general
							The Secretary shall coordinate the program with the
			 industrial research and assessment centers program and with other Federal
			 programs to avoid duplication of effort.
						
							(2)
							Collocation
							To
			 the maximum extent practicable, building, training, and assessment centers
			 established under this section shall be collocated with Industrial
			 Assessment
			 Centers.
						
						(c)
						Authorization
			 of Appropriations
						There is authorized to be appropriated to carry
			 out this section $10,000,000, to remain available until expended.
					
					112.
					Career skills
			 training
					
						(a)
						In
			 general
						The Secretary shall pay grants to eligible entities
			 described in subsection (b) to pay the Federal share of associated career
			 skills training programs under which students concurrently receive
			 classroom
			 instruction and on-the-job training for the purpose of obtaining an
			 industry-related certification to install energy efficient buildings
			 technologies, including technologies described in section 307(b)(3) of the
			 Energy Conservation and Production Act (42 U.S.C. 6836(b)(3)).
					
						(b)
						Eligibility
						To
			 be eligible to obtain a grant under subsection (a), an entity shall be a
			 nonprofit partnership described in section 171(e)(2)(B)(ii) of the
			 Workforce
			 Investment Act of 1998 (29 U.S.C. 2916(e)(2)(B)(ii)).
					
						(c)
						Federal
			 share
						The Federal share of the cost of carrying out a career
			 skills training program described in subsection (a) shall be 50 percent.
					
						(d)
						Authorization
			 of Appropriations
						There is authorized to be appropriated to carry
			 out this section $10,000,000, to remain available until expended.
					
				C
				School
		buildings
				
					121.
					Coordination of energy retrofitting
		assistance for schools
					
						(a)
						Definition of school
						In this section, the term
		school means—
						
							(1)
							an elementary school or secondary school
		(as defined in section 9101 of the Elementary and Secondary Education Act of
		1965 (20 U.S.C. 7801));
						
							(2)
							an institution of higher education (as
		defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C.
		1002(a));
						
							(3)
							a school of the defense dependents’
		education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C.
		921 et seq.) or established under section 2164 of title 10, United States
		Code;
						
							(4)
							a school operated by the Bureau of Indian
		Affairs;
						
							(5)
							a tribally controlled school (as defined in
		section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511));
		and
						
							(6)
							a Tribal College or University (as defined
		in section 316(b) of the Higher Education Act of 1965 (20 U.S.C.
		1059c(b))).
						
						(b)
						Designation of lead agency
						The Secretary, acting through the Office of
		Energy Efficiency and Renewable Energy, shall act as the lead Federal agency
		for coordinating and disseminating information on existing Federal programs and
		assistance that may be used to help initiate, develop, and finance energy
		efficiency, renewable energy, and energy retrofitting projects for
		schools.
					
						(c)
						Requirements
						In carrying out coordination and outreach
		under subsection (b), the Secretary shall—
						
							(1)
							in consultation and coordination with the
		appropriate Federal agencies, carry out a review of existing programs and
		financing mechanisms (including revolving loan funds and loan guarantees)
		available in or from the Department of Agriculture, the Department of Energy,
		the Department of Education, the Department of the Treasury, the Internal
		Revenue Service, the Environmental Protection Agency, and other appropriate
		Federal agencies with jurisdiction over energy financing and facilitation that
		are currently used or may be used to help initiate, develop, and finance energy
		efficiency, renewable energy, and energy retrofitting projects for
		schools;
						
							(2)
							establish a Federal cross-departmental
		collaborative coordination, education, and outreach effort to streamline
		communication and promote available Federal opportunities and assistance
		described in paragraph (1), for energy efficiency, renewable energy, and energy
		retrofitting projects that enables States, local educational agencies, and
		schools—
							
								(A)
								to use existing Federal opportunities more
		effectively; and
							
								(B)
								to form partnerships with Governors, State
		energy programs, local educational, financial, and energy officials, State and
		local government officials, nonprofit organizations, and other appropriate
		entities, to support the initiation of the projects;
							
							(3)
							provide technical assistance for States,
		local educational agencies, and schools to help develop and finance energy
		efficiency, renewable energy, and energy retrofitting projects—
							
								(A)
								to increase the energy efficiency of
		buildings or facilities;
							
								(B)
								to install systems that individually
		generate energy from renewable energy resources;
							
								(C)
								to establish partnerships to leverage
		economies of scale and additional financing mechanisms available to larger
		clean energy initiatives; or
							
								(D)
								to promote—
								
									(i)
									the maintenance of health, environmental
		quality, and safety in schools, including the ambient air quality, through
		energy efficiency, renewable energy, and energy retrofit projects; and
								
									(ii)
									the achievement of expected energy savings
		and renewable energy production through proper operations and maintenance
		practices;
								
							(4)
							develop and maintain a single online
		resource Web site with contact information for relevant technical assistance
		and support staff in the Office of Energy Efficiency and Renewable Energy for
		States, local educational agencies, and schools to effectively access and use
		Federal opportunities and assistance described in paragraph (1) to develop
		energy efficiency, renewable energy, and energy retrofitting projects;
		and
						
							(5)
							establish a process for recognition of
		schools that—
							
								(A)
								have successfully implemented energy
		efficiency, renewable energy, and energy retrofitting projects; and
							
								(B)
								are willing to serve as resources for other
		local educational agencies and schools to assist initiation of similar
		efforts.
							
						(d)
						Report
						Not later than 180 days after the date of
		enactment of this Act, the Secretary shall submit to Congress a report
		describing the implementation of this section.
					
				D
				Better buildings
				
					131.
					Energy efficiency in Federal and other buildings
					
						(a)
						Definitions
						In this section:
						
							(1)
							Administrator
							The term Administrator means the Administrator of General Services.
						
							(2)
							Cost-effective energy efficiency measure
							The terms cost-effective energy efficiency measure and measure mean any building product, material, equipment, or service and the installing, implementing, or
			 operating thereof, that provides energy savings in an amount that is not
			 less than the cost of such installing, implementing, or operating.
						
						(b)
						Model provisions, policies, and best practices
						
							(1)
							In general
							Not later than 180 days after the date of enactment of this Act, the Administrator, in consultation
			 with the Secretary and after providing the public with an
			 opportunity for notice and comment, shall develop model leasing provisions
			 and best practices in accordance with this subsection.
						
							(2)
							Commercial leasing
							
								(A)
								In general
								The model commercial leasing provisions developed under this subsection shall, at a minimum, align
			 the interests of building owners and tenants with regard to investments in
			 cost-effective energy efficiency measures to encourage building owners and
			 tenants to collaborate to invest in such measures.
							
								(B)
								Use of model provisions
								The Administrator may use the model provisions developed under this subsection in any standard
			 leasing document that designates a Federal agency (or other client of the
			 Administrator) as a landlord or tenant.
							
								(C)
								Publication
								The Administrator shall periodically publish the model leasing provisions developed under this
			 subsection, along with explanatory materials, to encourage building owners
			 and tenants in the private sector to use such provisions and materials.
							
							(3)
							Realty services
							The Administrator shall develop policies and practices to implement cost-effective energy
			 efficiency measures for the realty services provided by the Administrator
			 to Federal agencies (or other clients of the Administrator), including
			 periodic training of appropriate Federal employees and contractors on how
			 to identify and evaluate those measures.
						
							(4)
							State and local assistance
							The Administrator, in consultation with the Secretary, shall make available model leasing
			 provisions and best practices developed under this subsection to State,
			 county, and municipal governments to manage owned and leased building
			 space in accordance with the goal of encouraging investment in all
			 cost-effective energy efficiency measures.
						
					132.
					Separate spaces with high-performance energy efficiency measures
					Subtitle B of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17081 et
			 seq.) is amended by adding at the end the following:
					
						
							424.
							Separate spaces with high-performance energy efficiency measures
							
								(a)
								Definitions
								In this section:
								
									(1)
									High-performance energy efficiency measure
									The term high-performance energy efficiency measure means a technology, product, or practice that will result in substantial operational cost savings
			 by reducing energy consumption and utility costs.
								
									(2)
									Separate spaces
									The term separate spaces means areas within a commercial building that are leased or otherwise occupied by a tenant or
			 other occupant for a period of time pursuant to the terms of a written
			 agreement.
								
								(b)
								Study
								
									(1)
									In general
									Not later than 1 year after the date of enactment of this section, the Secretary, acting through
			 the Assistant Secretary of Energy Efficiency and Renewable Energy, shall
			 complete a study on the feasibility of—
									
										(A)
										significantly improving energy efficiency in commercial buildings through the design and
			 construction, by owners and tenants, of separate spaces with
			 high-performance energy efficiency measures; and
									
										(B)
										encouraging owners and tenants to implement high-performance energy efficiency measures in separate
			 spaces.
									
									(2)
									Scope
									The study shall, at a minimum, include—
									
										(A)
										descriptions of—
										
											(i)
											high-performance energy efficiency measures that should be considered as part of the initial design
			 and construction of separate spaces;
										
											(ii)
											processes that owners, tenants, architects, and engineers may replicate when designing and
			 constructing separate spaces with high-performance energy efficiency
			 measures;
										
											(iii)
											policies and best practices to achieve reductions in energy intensities for lighting, plug loads,
			 heating, cooling, cooking, laundry, and other systems to satisfy the needs
			 of the commercial building tenant;
										
											(iv)
											return on investment and payback analyses of the incremental cost and projected energy savings of
			 the proposed set of high-performance energy efficiency measures, including
			 consideration of available incentives;
										
											(v)
											models and simulation methods that predict the quantity of energy used by separate spaces with
			 high-performance energy efficiency measures and that compare that
			 predicted quantity to the quantity of energy used by separate spaces
			 without high-performance energy efficiency measures but that otherwise
			 comply with applicable building code requirements;
										
											(vi)
											measurement and verification platforms demonstrating actual energy use of high-performance energy
			 efficiency measures installed in separate spaces, and whether such
			 measures generate the savings intended in the initial design and
			 construction of the separate spaces;
										
											(vii)
											best practices that encourage an integrated approach to designing and constructing separate spaces
			 to perform at optimum energy efficiency in conjunction with the central
			 systems of a commercial building; and
										
											(viii)
											any impact on employment resulting from the design and construction of separate spaces with
			 high-performance energy efficiency measures; and
										
										(B)
										case studies reporting economic and energy saving returns in the design and construction of
			 separate spaces with high-performance energy efficiency measures.
									
									(3)
									Public participation
									Not later than 90 days after the date of the enactment of this section, the Secretary shall publish
			 a notice in the Federal Register requesting public comments regarding
			 effective methods, measures, and practices for the design and construction
			 of separate spaces with high-performance energy efficiency measures.
								
									(4)
									Publication
									The Secretary shall publish the study on the website of the Department of Energy.
								.
				
					133.
					Tenant star program
					Subtitle B of title IV of the Energy Independence and Security Act of 2007 (42 U.S.C. 17081 et
			 seq.) (as amended by section 132) is amended by adding at the end the
			 following:
					
						
							425.
							Tenant star program
							
								(a)
								Definitions
								In this section:
								
									(1)
									High-performance energy efficiency measure
									The term high-performance energy efficiency measure has the meaning given the term in section 424.
								
									(2)
									Separate spaces
									The term separate spaces has the meaning given the term in section 424.
								
								(b)
								Tenant Star
								The Administrator of the Environmental Protection Agency, in consultation with the Secretary of
			 Energy, shall develop a voluntary program within the Energy Star program
			 established by section 324A of the Energy Policy and Conservation Act (42
			 U.S.C. 6294a), which may be known as Tenant Star, to promote energy
			 efficiency in separate spaces leased by tenants or otherwise occupied
			 within commercial buildings.
							
								(c)
								Expanding survey data
								The Secretary of Energy, acting through the Administrator of the Energy Information Administration,
			 shall—
								
									(1)
									collect, through each Commercial Buildings Energy Consumption Survey of the Energy Information
			 Administration that is conducted after the date of enactment of this
			 section, data on—
									
										(A)
										categories of building occupancy that are known to consume significant quantities of energy, such
			 as occupancy by data centers, trading floors, and restaurants; and
									
										(B)
										other aspects of the property, building operation, or building occupancy determined by the
			 Administrator of the Energy Information Administration, in consultation
			 with the Administrator of the Environmental Protection Agency, to be
			 relevant in lowering energy consumption;
									
									(2)
									with respect to the first Commercial Buildings Energy Consumption Survey conducted after the date
			 of enactment of this section, to the extent full compliance with the
			 requirements of paragraph (1) is not feasible, conduct activities to
			 develop the capability to collect such data and begin to collect such
			 data; and
								
									(3)
									make data collected under paragraphs (1) and (2) available to the public in aggregated form and
			 provide such data, and any associated results, to the Administrator of the
			 Environmental Protection Agency for use in accordance with subsection (d).
								
								(d)
								 Recognition of owners and tenants
								
									(1)
									Occupancy-based recognition
									Not later than 1 year after the date on which sufficient data is received pursuant to subsection
			 (c), the Administrator of the Environmental Protection Agency shall,
			 following an opportunity for public notice and comment—
									
										(A)
										in a manner similar to the Energy Star rating system for commercial buildings, develop policies and
			 procedures to recognize tenants in commercial buildings that voluntarily
			 achieve high levels of energy efficiency in separate spaces;
									
										(B)
										establish building occupancy categories eligible for Tenant Star recognition based on the data
			 collected under subsection (c) and any other appropriate data sources; and
									
										(C)
										consider other forms of recognition for commercial building tenants or other occupants that lower
			 energy consumption in separate spaces.
									
									(2)
									Design- and construction-based recognition
									After the study required by section 424(b) is completed, the Administrator of the Environmental
			 Protection Agency, in consultation with the Secretary and following an
			 opportunity for public notice and comment, may develop a voluntary program
			 to recognize commercial building owners and tenants that use
			 high-performance energy efficiency measures in the design and construction
			 of separate spaces.
								.
				
				E
				Energy
		information for commercial buildings
				
					141.
					Energy
		information for commercial buildings
					
						(a)
						Requirement of
		benchmarking and disclosure for leasing buildings without energy star
		labels
						Section 435(b)(2) of the Energy Independence and Security
		Act of 2007 (42 U.S.C. 17091(b)(2)) is amended—
						
							(1)
							by
		striking paragraph (2) and inserting paragraph
		(1); and
						
							(2)
							by
		striking signing the contract, and all that follows through the
		period at the end and inserting the following:
							
								signing the
		  contract, the following requirements are met:
									(A)
									The space is
		  renovated for all energy efficiency and conservation improvements that would be
		  cost effective over the life of the lease, including improvements in lighting,
		  windows, and heating, ventilation, and air conditioning systems.
								
									(B)
									(i)
										Subject to clause (ii),
		  the space is benchmarked under a nationally recognized, online, free
		  benchmarking program, with public disclosure, unless the space is a space for
		  which owners cannot access whole building utility consumption data, including
		  spaces—
										
											(I)
											that are located in States with privacy
		  laws that provide that utilities shall not provide such aggregated information
		  to multitenant building owners; and
										
											(II)
											for which tenants do not provide energy
		  consumption information to the commercial building owner in response to a
		  request from the building owner.
										
										(ii)
										A Federal agency that is a tenant
		  of the space shall provide to the building owner, or authorize the owner to
		  obtain from the utility, the energy consumption information of the space for
		  the benchmarking and disclosure required by this
		  subparagraph.
									.
						
						(b)
						Department of
		Energy study
						
							(1)
							In
		general
							Not later than 2 years after the date of enactment of
		this Act, the Secretary shall complete a study, with opportunity for public
		comment—
							
								(A)
								on the impact
		of—
								
									(i)
									State
		and local performance benchmarking and disclosure policies, and any associated
		building efficiency policies, for commercial and multifamily buildings;
		and
								
									(ii)
									programs and
		systems in which utilities provide aggregated information regarding whole
		building energy consumption and usage information to owners of multitenant
		commercial, residential, and mixed-use buildings;
								
								(B)
								that identifies
		best practice policy approaches studied under subparagraph (A) that have
		resulted in the greatest improvements in building energy efficiency; and
							
								(C)
								that
		considers—
								
									(i)
									compliance rates
		and the benefits and costs of the policies and programs on building owners,
		utilities, tenants, and other parties;
								
									(ii)
									utility
		practices, programs, and systems that provide aggregated energy consumption
		information to multitenant building owners, and the impact of public utility
		commissions and State privacy laws on those practices, programs, and
		systems;
								
									(iii)
									exceptions to
		compliance in existing laws where building owners are not able to gather or
		access whole building energy information from tenants or utilities;
								
									(iv)
									the
		treatment of buildings with—
									
										(I)
										multiple
		uses;
									
										(II)
										uses for which
		baseline information is not available; and
									
										(III)
										uses that
		require high levels of energy intensities, such as data centers, trading
		floors, and televisions studios;
									
									(v)
									implementation
		practices, including disclosure methods and phase-in of compliance;
								
									(vi)
									the
		safety and security of benchmarking tools offered by government agencies, and
		the resiliency of those tools against cyber-attacks; and
								
									(vii)
									international
		experiences with regard to building benchmarking and disclosure laws and data
		aggregation for multitenant buildings.
								
							(2)
							Submission to
		Congress
							At the conclusion of the study, the Secretary shall
		submit to Congress a report on the results of the study.
						
						(c)
						Creation and
		maintenance of databases
						
							(1)
							In
		general
							Not later than 18 months after the date of enactment of
		this Act and following opportunity for public notice and comment, the
		Secretary, in coordination with other relevant agencies shall, to carry out the
		purpose described in paragraph (2)—
							
								(A)
								assess existing
		databases; and
							
								(B)
								as
		necessary—
								
									(i)
									modify
		and maintain existing databases; or
								
									(ii)
									create
		and maintain a new database platform.
								
							(2)
							Purpose
							The
		maintenance of existing databases or creation of a new database platform under
		paragraph (1) shall be for the purpose of storing and making available public
		energy-related information on commercial and multifamily buildings,
		including—
							
								(A)
								data provided
		under Federal, State, local, and other laws or programs regarding building
		benchmarking and energy information disclosure;
							
								(B)
								buildings that
		have received energy ratings and certifications; and
							
								(C)
								energy-related
		information on buildings provided voluntarily by the owners of the buildings,
		in an anonymous form, unless the owner provides otherwise.
							
						(d)
						Competitive
		awards
						Based on the results of the research for the portion of
		the study described in subsection (b)(1)(A)(ii), and with criteria developed
		following public notice and comment, the Secretary may make competitive awards
		to utilities, utility regulators, and utility partners to develop and implement
		effective and promising programs to provide aggregated whole building energy
		consumption information to multitenant building owners.
					
						(e)
						Input from
		stakeholders
						The Secretary shall seek input from stakeholders to
		maximize the effectiveness of the actions taken under this section.
					
						(f)
						Report
						Not
		later than 2 years after the date of enactment of this Act, and every 2 years
		thereafter, the Secretary shall submit to Congress a report on the progress
		made in complying with this section.
					
						(g)
						Authorization
		of appropriations
						There is authorized to be appropriated to carry
		out subsection (b) $2,500,000 for each of fiscal years 2014 through 2018, to
		remain available until expended.
					
			II
			Industrial
			 efficiency and competitiveness
			
				A
				Manufacturing
			 energy efficiency
				
					201.
					Purposes
					The purposes of this subtitle are—
					
						(1)
						to reform and
			 reorient the industrial efficiency programs of the Department of Energy;
					
						(2)
						to establish a
			 clear and consistent authority for industrial efficiency programs of the
			 Department;
					
						(3)
						to accelerate the
			 deployment of technologies and practices that will increase industrial
			 energy
			 efficiency and improve productivity;
					
						(4)
						to accelerate the
			 development and demonstration of technologies that will assist the
			 deployment
			 goals of the industrial efficiency programs of the Department and increase
			 manufacturing efficiency;
					
						(5)
						to stimulate
			 domestic economic growth and improve industrial productivity and
			 competitiveness; and
					
						(6)
						to strengthen
			 partnerships between Federal and State governmental agencies and the
			 private
			 and academic sectors.
					
					202.
					Future of
			 Industry program
					
						(a)
						In
			 general
						Section 452 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended
			 by
			 striking the section heading and inserting the following:
			 Future of Industry
			 program.
					
						(b)
						Definition of
			 energy service provider
						Section 452(a) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17111(a)) is amended—
						
							(1)
							by redesignating
			 paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
			 and
						
							(2)
							by inserting
			 after paragraph (2):
							
								
									(3)
									Energy service
				provider
									The term energy service provider means any
				business providing technology or services to improve the energy
			 efficiency,
				power factor, or load management of a manufacturing site or other
			 industrial
				process in an energy-intensive industry, or any utility operating
			 under a
				utility energy service
				project.
								.
						
						(c)
						Industrial
			 research and assessment centers
						Section 452(e) of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17111(e)) is amended—
						
							(1)
							by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E), respectively,
			 and
			 indenting appropriately;
						
							(2)
							by striking
			 The Secretary and inserting the following:
							
								
									(1)
									In
				general
									The
				Secretary
								;
						
							(3)
							in subparagraph
			 (A) (as redesignated by paragraph (1)), by inserting before the semicolon
			 at
			 the end the following: , including assessments of sustainable
			 manufacturing goals and the implementation of information technology
			 advancements for supply chain analysis, logistics, system monitoring,
			 industrial and manufacturing processes, and other purposes; and
						
							(4)
							by adding at the
			 end the following:
							
								
									(2)
									Coordination
									
										(A)
										In
				general
										To increase the value and capabilities of the industrial
				research and assessment centers, the centers shall—
										
											(i)
											coordinate with
				Manufacturing Extension Partnership Centers of the National
			 Institute of
				Standards and Technology;
										
											(ii)
											coordinate with
				the Building Technologies Program of the Department of Energy to
			 provide
				building assessment services to manufacturers;
										
											(iii)
											increase
				partnerships with the National Laboratories of the Department of
			 Energy to
				leverage the expertise and technologies of the National
			 Laboratories for
				national industrial and manufacturing needs;
										
											(iv)
											increase
				partnerships with energy service providers and technology providers
			 to leverage
				private sector expertise and accelerate deployment of new and
			 existing
				technologies and processes for energy efficiency, power factor, and
			 load
				management;
										
											(v)
											identify
				opportunities for reducing greenhouse gas emissions; and
										
											(vi)
											promote
				sustainable manufacturing practices for small- and medium-sized
				manufacturers.
										
									(3)
									Outreach
									The
				Secretary shall provide funding for—
									
										(A)
										outreach
				activities by the industrial research and assessment centers to
			 inform small-
				and medium-sized manufacturers of the information, technologies,
			 and services
				available; and
									
										(B)
										coordination
				activities by each industrial research and assessment center to
			 leverage
				efforts with—
										
											(i)
											Federal and State
				efforts;
										
											(ii)
											the efforts of
				utilities and energy service providers;
										
											(iii)
											the efforts of
				regional energy efficiency organizations; and
										
											(iv)
											the efforts of
				other industrial research and assessment centers.
										
									(4)
									Workforce
				training
									
										(A)
										In
				general
										The Secretary shall pay the Federal share of associated
				internship programs under which students work with or for
			 industries,
				manufacturers, and energy service providers to implement the
			 recommendations of
				industrial research and assessment centers.
									
										(B)
										Federal
				share
										The Federal share of the cost of carrying out internship
				programs described in subparagraph (A) shall be 50 percent.
									
									(5)
									Small business
				loans
									The Administrator of the Small Business Administration
				shall, to the maximum extent practicable, expedite consideration of
				applications from eligible small business concerns for loans under
			 the Small
				Business Act (15 U.S.C. 631 et seq.) to implement recommendations
			 of industrial
				research and assessment centers established under paragraph (1).
								
									(6)
									Advanced
				manufacturing steering committee
									The Secretary shall establish an
				advisory steering committee to provide recommendations to the
			 Secretary on
				planning and implementation of the Advanced Manufacturing Office of
			 the
				Department of
				Energy.
								.
						
					203.
					Sustainable
			 manufacturing initiative
					
						(a)
						In
			 general
						Part E of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6341) is amended by
			 adding
			 at the end the following:
						
							
								376.
								Sustainable
				manufacturing initiative
								
									(a)
									In
				general
									As part of the Office of Energy Efficiency and Renewable
				Energy, the Secretary, on the request of a manufacturer, shall
			 conduct onsite
				technical assessments to identify opportunities for—
									
										(1)
										maximizing
				the energy efficiency of industrial processes and cross-cutting
			 systems;
									
										(2)
										preventing
				pollution and minimizing waste;
									
										(3)
										improving
				efficient use of water in manufacturing processes;
									
										(4)
										conserving
				natural resources; and
									
										(5)
										achieving
				such other goals as the Secretary determines to be appropriate.
									
									(b)
									Coordination
									The
				Secretary shall carry out the initiative in coordination with the
			 private
				sector and appropriate agencies, including the National Institute
			 of Standards
				and Technology, to accelerate adoption of new and existing
			 technologies and
				processes that improve energy efficiency.
								
									(c)
									Research
				and development program for sustainable manufacturing and
			 industrial
				technologies and processes
									As part of the industrial efficiency
				programs of the Department of Energy, the Secretary shall carry out
			 a joint
				industry-government partnership program to research, develop, and
			 demonstrate
				new sustainable manufacturing and industrial technologies and
			 processes that
				maximize the energy efficiency of industrial plants, reduce
			 pollution, and
				conserve natural
				resources.
								.
					
						(b)
						Table of
			 contents
						The table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of
			 the
			 items relating to part E of title III the following:
						
							
								Sec. 376. Sustainable
				manufacturing
				initiative.
							
							.
					
					204.
					Conforming
			 amendments
					
						(a)
						Section 106 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15811) is repealed.
					
						(b)
						Sections 131,
			 132, 133, 2103, and 2107 of the Energy Policy Act of 1992 (42 U.S.C. 6348,
			 6349, 6350, 13453, 13456) are repealed.
					
						(c)
						Section 2101(a)
			 of the Energy Policy Act of 1992 (42 U.S.C. 13451(a)) is amended in the
			 third
			 sentence by striking sections 2102, 2103, 2104, 2105, 2106, 2107, and
			 2108 and inserting sections 2102, 2104, 2105, 2106, and 2108 of
			 this Act and section 376 of the Energy Policy and Conservation
			 Act,.
					
				B
				Supply
			 Star
				
					211.
					Supply Star
					The Energy Policy and Conservation Act is
			 amended by inserting after section 324A (42 U.S.C. 6294a) the following:
					
						
							324B.
							Supply Star Program
							
								(a)
								In general
								There is established within the Department
				of Energy a Supply Star program to identify and promote practices,
			 recognize
				companies, and, as appropriate, recognize products that use highly
			 efficient
				supply chains in a manner that conserves energy, water, and other
				resources.
							
								(b)
								Coordination
								In carrying out the program described in
				subsection (a), the Secretary shall—
								
									(1)
									consult with other appropriate agencies;
				and
								
									(2)
									coordinate efforts with the Energy Star
				program established under section 324A.
								
								(c)
								Duties
								In carrying out the Supply Star program
				described in subsection (a), the Secretary shall—
								
									(1)
									promote practices, recognize companies,
				and, as appropriate, recognize products that comply with the Supply
			 Star
				program as the preferred practices, companies, and products in the
			 marketplace
				for maximizing supply chain efficiency;
								
									(2)
									work to enhance industry and public
				awareness of the Supply Star program;
								
									(3)
									collect and disseminate data on supply
				chain energy resource consumption;
								
									(4)
									develop and disseminate metrics, processes,
				and analytical tools (including software) for evaluating supply
			 chain energy
				resource use;
								
									(5)
									develop guidance at the sector level for
				improving supply chain efficiency;
								
									(6)
									work with domestic and international
				organizations to harmonize approaches to analyzing supply chain
			 efficiency,
				including the development of a consistent set of tools, templates,
			 calculators,
				and databases; and
								
									(7)
									work with industry, including small
				businesses, to improve supply chain efficiency through activities
			 that
				include—
									
										(A)
										developing and sharing best practices;
				and
									
										(B)
										providing opportunities to benchmark supply
				chain efficiency.
									
								(d)
								Evaluation
								In any evaluation of supply chain
				efficiency carried out by the Secretary with respect to a specific
			 product, the
				Secretary shall consider energy consumption and resource use
			 throughout the
				entire lifecycle of a product, including production, transport,
			 packaging, use,
				and disposal.
							
								(e)
								Grants and Incentives
								
									(1)
									In general
									The Secretary may award grants or other
				forms of incentives on a competitive basis to eligible entities, as
			 determined
				by the Secretary, for the purposes of—
									
										(A)
										studying supply chain energy resource
				efficiency; and
									
										(B)
										demonstrating and achieving reductions in
				the energy resource consumption of commercial products through
			 changes and
				improvements to the production supply and distribution chain of the
				products.
									
									(2)
									Use of information
									Any information or data generated as a
				result of the grants or incentives described in paragraph (1) shall
			 be used to
				inform the development of the Supply Star Program.
								
								(f)
								Training
								The Secretary shall use funds to support
				professional training programs to develop and communicate methods,
			 practices,
				and tools for improving supply chain efficiency.
							
								(g)
								Effect of
				outsourcing of American jobs
								For purposes of this section, the
				outsourcing of American jobs in the production of a product shall
			 not count as
				a positive factor in determining supply chain efficiency.
							
								(h)
								Authorization of
				Appropriations
								There is
				authorized to be appropriated to carry out this section $10,000,000
			 for the
				period of fiscal years 2014 through
				2023.
							.
				
				C
				Electric motor
			 rebate program
				
					221.
					Energy saving
			 motor control, electric motor, and advanced motor systems rebate
			 program
					
						(a)
						Definitions
						In
			 this section:
						
							(1)
							Advanced motor
			 and drive system
							The term advanced motor and drive
			 system means an electric motor and any required associated electronic
			 control that—
							
								(A)
								offers variable
			 or multiple speed operation;
							
								(B)
								offers efficiency
			 at a rated full load that is greater than the efficiency described for the
			 equivalent rating in—
								
									(i)
									table 12–12 of
			 National Electrical Manufactures Association (NEMA MG 1–2011); or
								
									(ii)
									section 431.446
			 of National Electrical Manufactures Association (2012); and
								
								(C)
								uses—
								
									(i)
									permanent magnet
			 alternating current synchronous motor technology;
								
									(ii)
									electronically
			 commutated motor technology;
								
									(iii)
									switched
			 reluctance motor technology;
								
									(iv)
									synchronous
			 reluctance motor technology; or
								
									(v)
									such other motor
			 that has greater than 1 horsepower and uses a drive systems technology, as
			 determined by the Secretary.
								
							(2)
							Electric
			 motor
							The term electric motor has the meaning given
			 the term in section 431.12 of title 10, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act).
						
							(3)
							Qualified
			 product
							The term qualified product means—
							
								(A)
								a new constant
			 speed electric motor control that—
								
									(i)
									is
			 attached to an electric motor; and
								
									(ii)
									reduces the
			 energy use of the electric motor by not less than 5 percent; and
								
								(B)
								commercial or
			 industrial machinery or equipment that—
								
									(i)
									is
			 manufactured and incorporates an advanced motor and drive system that has
			 greater than 1 horsepower into a redesigned machine or equipment that did
			 not
			 previously make use of the advanced motor and drive system; or
								
									(ii)
									was previously
			 used and placed back into service in calendar year 2014 or 2015 that
			 upgrades
			 the existing machine or equipment with an advanced motor and drive
			 system.
								
						(b)
						Establishment
						Not
			 later than 90 days after the date of enactment of this Act, the Secretary
			 shall
			 establish a program to provide rebates for expenditures made by qualified
			 entities for the purchase and installation of qualified products.
					
						(c)
						Qualified
			 entities
						A qualified entity under this section shall be—
						
							(1)
							in the case of a
			 qualified product described in subsection (a)(3)(A), the purchaser of the
			 qualified product for whom the qualified product is installed; and
						
							(2)
							in the case of a
			 qualified product described in subsection (a)(3)(B)), the manufacturer of
			 the
			 machine or equipment that incorporated the advanced motor and drive system
			 into
			 the machine or equipment.
						
						(d)
						Requirements
						
							(1)
							Application
							To
			 be eligible to receive a rebate under this section, a qualified entity
			 shall
			 submit to the Secretary or an entity designated by the Secretary an
			 application
			 and certification in such form, at such time, and containing such
			 information
			 as the Secretary may require, including demonstrated evidence that the
			 qualified entity purchased a qualified product and—
							
								(A)
								in the case of a
			 qualified product described in subsection (a)(3)(A)—
								
									(i)
									demonstrated
			 evidence that the qualified entity installed the qualified product in
			 calendar
			 year 2014 or 2015;
								
									(ii)
									demonstrated
			 evidence that the qualified product reduces motor energy use by not less
			 than 5
			 percent, in accordance with procedures approved by the Secretary; and
								
									(iii)
									the serial
			 number, manufacturer, and model number from the nameplate of the installed
			 motor of the qualified entity on which the qualified product was
			 installed;
			 and
								
								(B)
								in the case of a
			 qualified product described in subsection (a)(3)(B)—
								
									(i)
									demonstrated
			 evidence that the manufacturer—
									
										(I)
										redesigned a
			 machine or equipment of a manufacturer that did not previously make use of
			 an
			 advanced motor and drive system; or
									
										(II)
										upgraded a used
			 machine or equipment to incorporate an advanced motor and drive system;
									
									(ii)
									demonstrated
			 evidence that the qualified product was sold, installed, or placed back
			 into
			 service in calendar year 2014 or 2015; and
								
									(iii)
									the serial
			 number, manufacturer, and model number from the nameplate of the installed
			 motor of the qualified entity with which the advanced motor and drive
			 system is
			 integrated.
								
							(2)
							Authorized
			 amount of rebate
							The Secretary may provide to a qualified entity
			 that has satisfied the requirements of paragraph (1) a rebate the amount
			 of
			 which shall be equal to the product obtained by multiplying—
							
								(A)
								the nameplate
			 rated horsepower of—
								
									(i)
									the
			 electric motor to which the new constant speed electric motor control is
			 attached;
								
									(ii)
									the new electric
			 motor that replaced a previously installed electric motor; or
								
									(iii)
									the advanced
			 electric motor control system; and
								
								(B)
								$25.
							
							(3)
							Maximum
			 aggregate amount
							No entity shall be entitled to aggregate rebates
			 under this section in excess of $250,000.
						
						(e)
						Authorization
			 of appropriations
						There is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2014 and 2015, to
			 remain
			 available until expended.
					
				D
				Transformer
			 rebate program
				
					231.
					Energy
			 efficient transformer rebate program
					
						(a)
						Definition of
			 qualified transformer
						In this section, the term qualified
			 transformer means a transformer that meets or exceeds the National
			 Electrical Manufacturers Association (NEMA) Premium Efficiency
			 designation,
			 calculated to 2 decimal points, as having 30 percent fewer losses than the
			 NEMA
			 TP–1–2002 efficiency standard for a transformer of the same number of
			 phases
			 and capacity, as measured in kilovolt-amperes.
					
						(b)
						Establishment
						Not
			 later than January 1, 2014, the Secretary shall establish a program under
			 which
			 rebates are provided for expenditures made by owners of industrial or
			 manufacturing facilities, commercial buildings, and multifamily
			 residential
			 buildings for the purchase and installation of a new energy efficient
			 transformers.
					
						(c)
						Requirements
						
							(1)
							Application
							To
			 be eligible to receive a rebate under this section, an owner shall submit
			 to
			 the Secretary an application in such form, at such time, and containing
			 such
			 information as the Secretary may require, including demonstrated evidence
			 that
			 the owner purchased a qualified transformer.
						
							(2)
							Authorized
			 amount of rebate
							For qualified transformers, rebates, in dollars
			 per kilovolt-ampere (referred to in this paragraph as kVA) shall
			 be—
							
								(A)
								for 3-phase
			 transformers—
								
									(i)
									with a capacity
			 of not greater than 10 kVA, 15;
								
									(ii)
									with a capacity
			 of not less than 10 kVA and not greater than 100 kVA, the difference
			 between 15
			 and the quotient obtained by dividing—
									
										(I)
										the difference
			 between—
										
											(aa)
											the
			 capacity of the transformer in kVA; and
										
											(bb)
											10;
			 by
										
										(II)
										9; and
									
									(iii)
									with a capacity
			 greater than or equal to 100 kVA, 5; and
								
								(B)
								for single-phase
			 transformers, 75 percent of the rebate for a 3-phase transformer of the
			 same
			 capacity.
							
						(d)
						Authorization
			 of appropriations
						There is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2014 and 2015, to
			 remain
			 available until expended.
					
						(e)
						Termination of
			 effectiveness
						The authority provided by this section terminates
			 effective December 31, 2015.
					
			III
			Federal agency
			 energy efficiency
			
				301.
				Energy-efficient and
		energy-saving information technologies
				Section 543 of the National Energy
		Conservation Policy Act (42 U.S.C. 8253) is amended—
				
					(1)
					by
		redesignating the second subsection (f) (relating to large capital energy
		investments) as subsection (g); and
				
					(2)
					by
		adding at the end the following:
					
						
							(h)
							Federal
		  Implementation Strategy for Energy-efficient and Energy-Saving Information
		  Technologies
							
								(1)
								Definitions
								In
		  this subsection:
								
									(A)
									Director
									The
		  term Director means the Director of the Office of Management and
		  Budget.
								
									(B)
									Information
		  technology
									The term information technology has the
		  meaning given the term in section 11101 of title 40, United States Code.
								
								(2)
								Development of
		  implementation strategy
								Not
		  later than 1 year after the date of enactment of this subsection, each Federal
		  agency shall collaborate with the Director to develop an implementation
		  strategy (including best-practices and measurement and verification techniques)
		  for the maintenance, purchase, and use by the Federal agency of
		  energy-efficient and energy-saving information technologies.
							
								(3)
								Administration
								In
		  developing an implementation strategy, each Federal agency shall
		  consider—
								
									(A)
									advanced metering
		  infrastructure;
								
									(B)
									energy efficient data center strategies and
		  methods of increasing asset and infrastructure utilization;
								
									(C)
									advanced power management tools;
								
									(D)
									building information modeling, including
		  building energy management; and
								
									(E)
									secure telework and travel substitution
		  tools.
								
								(4)
								Performance
		  goals
								
									(A)
									In
		  general
									Not later than
		  September 30, 2014, the Director, in consultation with the Secretary, shall
		  establish performance goals for evaluating the efforts of Federal agencies in
		  improving the maintenance, purchase, and use of energy-efficient and
		  energy-saving information technology systems.
								
									(B)
									Best
		  practices
									The Chief Information Officers Council
		  established under section 3603 of title 44, United States Code, shall
		  supplement the performance goals established under this paragraph with
		  recommendations on best practices for the attainment of the performance goals,
		  to include a requirement for agencies to consider the use of—
									
										(i)
										energy savings
		  performance contracting; and
									
										(ii)
										utility energy
		  services contracting.
									
								(5)
								Reports
								
									(A)
									Agency
		  reports
									Each Federal agency subject to the requirements of this
		  subsection shall include in the report of the agency under section 527 of the
		  Energy Independence and Security Act of 2007 (42 U.S.C. 17143) a description of
		  the efforts and results of the agency under this subsection.
								
									(B)
									OMB Government
		  efficiency reports and scorecards
									Effective beginning not later
		  than October 1, 2014, the Director shall include in the annual report and
		  scorecard of the Director required under section 528 of the Energy Independence
		  and Security Act of 2007 (42 U.S.C. 17144) a description of the efforts and
		  results of Federal agencies under this subsection.
								
									(C)
									Use of existing
		  reporting structures
									The Director may require Federal agencies to
		  submit any information required to be submitted under this subsection though
		  reporting structures in use as of the date of enactment of the
		  Energy Savings and Industrial Competitiveness Act of 2014.
								.
				
				302.
				Availability
			 of funds for design updates
				Section 3307 of title 40, United States
			 Code, is amended—
				
					(1)
					by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
				
					(2)
					by inserting
			 after subsection (c) the following:
					
						
							(d)
							Availability of
				funds for design updates
							
								(1)
								In
				general
								Subject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for
			 which the
				design has been substantially completed but construction has not
			 begun, the
				Administrator of General Services may use appropriated funds to
			 update the
				project design to meet applicable Federal building energy
			 efficiency standards
				established under section 305 of the Energy Conservation and
			 Production Act (42
				U.S.C. 6834) and other requirements established under section 3312.
							
								(2)
								Limitation
								The
				use of funds under paragraph (1) shall not exceed 125 percent of
			 the estimated
				energy or other cost savings associated with the updates as
			 determined by a
				life cycle cost analysis under section 544 of the National Energy
			 Conservation
				Policy Act (42 U.S.C.
				8254).
							.
				
				303.
				Energy
		efficient data centers
				Section
		453 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is
		amended—
				
					(1)
					in subsection (c), by striking paragraph
		(1) and inserting the following:
					
						
							(1)
							In
		  general
							Not later than 30
		  days after the date of enactment of the Energy Savings and Industrial Competitiveness Act of 2014, the Secretary and the Administrator shall—
							
								(A)
								designate an established information
		  technology industry organization to coordinate the program described in
		  subsection (b); and
							
								(B)
								make the designation public, including on
		  an appropriate website.
							;
		  
				
					(2)
					by
		striking subsections (e) and (f) and inserting the following:
					
						
							(e)
							Study
							The Secretary, with assistance from the
		  Administrator, shall—
							
								(1)
								not later than December 31, 2014, make
		  available to the public an update to the Report to Congress on Server and Data
		  Center Energy Efficiency published on August 2, 2007, under section 1 of Public
		  Law 109–431 (120 Stat. 2920), that provides—
								
									(A)
									a comparison and
		  gap analysis of the estimates and projections contained in the original report
		  with new data regarding the period from 2007 through 2013;
								
									(B)
									an analysis considering the impact of
		  information technologies, to include virtualization and cloud computing, in the
		  public and private sectors; and
								
									(C)
									updated
		  projections and recommendations for best practices through fiscal year 2020;
		  and
								
								(2)
								collaborate with
		  the organization designated under subsection (c) in preparing the
		  report.
							
							(f)
							Data center
		  energy practitioner program
							
								(1)
								In
		  general
								The Secretary, in collaboration with the organization
		  designated under subsection (c) and in consultation with the Administrator for
		  the Office of E-Government and Information Technology within the Office of
		  Management and Budget, shall maintain a data center energy practitioner program
		  that leads to the certification of energy practitioners qualified to evaluate
		  the energy usage and efficiency opportunities in data centers.
							
								(2)
								Evaluations
								Each Federal agency shall consider having
		  the data centers of the agency evaluated every 4 years by energy practitioners
		  certified pursuant to the program, whenever practicable using certified
		  practitioners employed by the
		  agency.
							;
				
					(3)
					by
		redesignating subsection (g) as subsection (j); and
				
					(4)
					by
		inserting after subsection (f) the following:
					
						
							(g)
							Open data
		  initiative
							
								(1)
								In
		  general
								The Secretary, in collaboration with the organization
		  designated under subsection (c) and in consultation with the Administrator for
		  the Office of E-Government and Information Technology within the Office of
		  Management and Budget, shall establish an open data initiative for Federal data
		  center energy usage data, with the purpose of making the data available and
		  accessible in a manner that empowers further data center optimization and
		  consolidation.
							
								(2)
								Administration
								In establishing the initiative, the
		  Secretary shall consider use of the online Data Center Maturity Model.
							
							(h)
							International
		  specifications and metrics
							The Secretary, in collaboration with
		  the organization designated under subsection (c), shall actively participate in
		  efforts to harmonize global specifications and metrics for data center energy
		  efficiency.
						
							(i)
							Data center
		  utilization metric
							The
		  Secretary, in collaboration with the organization designated under subsection
		  (c), shall assist in the development of an efficiency metric that measures the
		  energy efficiency of the overall data
		  center.
						.
				
				304.
				Budget-neutral
		demonstration program for energy and water conservation improvements at
		multifamily residential units
				
					(a)
					Establishment
					The
		Secretary of Housing and Urban Development (referred to in this section as the
		Secretary) shall establish a demonstration program under which,
		during the period beginning on the date of enactment of this Act, and ending on
			 September 30,
		2017, the Secretary may enter into budget-neutral, performance-based agreements
		that result in a reduction in energy or water costs with such entities as the
		Secretary determines to be appropriate under which the entities shall carry out
		projects for energy or water conservation improvements at not more than 20,000
		residential units in multifamily buildings participating in—
					
						(1)
						the
		project-based rental assistance program under section 8 of the United States
		Housing Act of 1937 (42 U.S.C. 1437f), other than assistance provided under
		section 8(o) of that Act;
					
						(2)
						the
		supportive housing for the elderly program under section 202 of the Housing Act
		of 1959 (12 U.S.C. 1701q); or
					
						(3)
						the
		supportive housing for persons with disabilities program under section
		811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
		8013(d)(2)).
					
					(b)
					Requirements
					
						(1)
						Payments
		contingent on savings
						
							(A)
							In
		general
							The Secretary shall provide to an entity a payment under
		an agreement under this section only during applicable years for which an
		energy or water cost savings is achieved with respect to the applicable
		multifamily portfolio of properties, as determined by the Secretary, in
		accordance with subparagraph (B).
						
							(B)
							Payment
		methodology
							
								(i)
								In
		general
								Each agreement under this section shall include a
		pay-for-success provision—
								
									(I)
									that
		will serve as a payment threshold for the term of the agreement; and
								
									(II)
									pursuant to
		which the Department of Housing and Urban Development shall share a percentage
		of the savings at a level determined by the Secretary that is sufficient to
		cover the administrative costs of carrying out this section.
								
								(ii)
								Limitations
								A
		payment made by the Secretary under an agreement under this section
		shall—
								
									(I)
									be
		contingent on documented utility savings; and
								
									(II)
									not
		exceed the utility savings achieved by the date of the payment, and not
		previously paid, as a result of the improvements made under the
		agreement.
								
							(C)
							Third party
		verification
							Savings payments made by the Secretary under this
		section shall be based on a measurement and verification protocol that includes
		at least—
							
								(i)
								establishment of
		a weather-normalized and occupancy-normalized utility consumption baseline
		established preretrofit;
							
								(ii)
								annual
		third party confirmation of actual utility consumption and cost for owner-paid
		utilities;
							
								(iii)
								annual third
		party validation of the tenant utility allowances in effect during the
		applicable year and vacancy rates for each unit type; and
							
								(iv)
								annual
		third party determination of savings to the Secretary.
							
						(2)
						Term
						The
		term of an agreement under this section shall be not longer than 12
		years.
					
						(3)
						Entity
		eligibility
						The Secretary shall—
						
							(A)
							establish a
		competitive process for entering into agreements under this section; and
						
							(B)
							enter into such
		agreements only with entities that demonstrate significant experience relating
		to—
							
								(i)
								financing and
		operating properties receiving assistance under a program described in
		subsection (a);
							
								(ii)
								oversight of
		energy and water conservation programs, including oversight of contractors;
		and
							
								(iii)
								raising capital
		for energy and water conservation improvements from charitable organizations or
		private investors.
							
						(4)
						Geographical
		diversity
						Each agreement entered into under this section shall
		provide for the inclusion of properties with the greatest feasible regional and
		State variance.
					
					(c)
					Plan and
		reports
					
						(1)
						Plan
						Not
		later than 90 days after the date of enactment of this Act, the Secretary shall
		submit to the Committees on Appropriations of the House of Representatives and
		the Senate a detailed plan for the implementation of this section.
					
						(2)
						Reports
						Not
		later than 1 year after the date of enactment of this Act, and annually
		thereafter, the Secretary shall—
						
							(A)
							conduct an
		evaluation of the program under this section; and
						
							(B)
							submit to
		Congress a report describing each evaluation conducted under subparagraph
		(A).
						
					(d)
					Funding
					For
		each fiscal year during which an agreement under this section is in effect, the
		Secretary may use to carry out this section any funds appropriated to the
		Secretary for the renewal of contracts under a program described in subsection
		(a).
				
			IV
			Regulatory provisions
			
				A
				Third-party
		certification under Energy Star program
				
					401.
					Third-party
		certification under Energy Star program
					Section 324A of the Energy Policy and
		Conservation Act (42 U.S.C. 6294a) is amended by adding at the end the
		following:
					
						
							(e)
							Third-party
		  certification
							
								(1)
								In
		  general
								Subject to paragraph (2), not later than 180 days after
		  the date of enactment of this subsection, the Administrator shall revise the
		  certification requirements for the labeling of consumer, home, and office
		  electronic products for program partners that have complied with all
		  requirements of the Energy Star program for a period of at least 18
		  months.
							
								(2)
								Administration
								In
		  the case of a program partner described in paragraph (1), the new requirements
		  under paragraph (1)—
								
									(A)
									shall not require
		  third-party certification for a product to be listed; but
								
									(B)
									may require that
		  test data and other product information be submitted to facilitate product
		  listing and performance verification for a sample of products.
								
								(3)
								Third
		  parties
								Nothing in this subsection prevents the Administrator
		  from using third parties in the course of the administration of the Energy Star
		  program.
							
								(4)
								Termination
								
									(A)
									In
		  general
									Subject to subparagraph (B), an exemption from
		  third-party certification provided to a program partner under paragraph (1)
		  shall terminate if the program partner is found to have violated program
		  requirements with respect to at least 2 separate models during a 2-year
		  period.
								
									(B)
									Resumption
									A
		  termination for a program partner under subparagraph (A) shall cease if the
		  program partner complies with all Energy Star program requirements for a period
		  of at least 3
		  years.
								.
				
				B
				Federal green buildings
				
					411.
					High-performance
		green Federal buildings
					Section 436(h) of the Energy Independence
		and Security Act of 2007 (42 U.S.C. 17092(h)) is amended—
					
						(1)
						in
		the subsection heading, by striking system and inserting
		systems;
					
						(2)
						by
		striking paragraph (1) and inserting the following:
						
							
								(1)
								In
		  general
								Based on an ongoing review, the Federal Director shall
		  identify and shall provide to the Secretary pursuant to section 305(a)(3)(D) of
		  the Energy Conservation and Production Act (42 U.S.C. 6834(a)(3)(D)), a list of
		  those certification systems that the Director identifies as the most likely to
		  encourage a comprehensive and environmentally sound approach to certification
		  of green buildings.
							;
		  and
					
						(3)
						in
		paragraph (2)—
						
							(A)
							in the matter
		preceding subparagraph (A), by striking system and inserting
		systems;
						
							(B)
							by striking
		subparagraph (A) and inserting the following:
							
								
									(A)
									an ongoing review
		  provided to the Secretary pursuant to section 305(a)(3)(D) of the Energy
		  Conservation and Production Act (42 U.S.C. 6834(a)(3)(D)), which shall—
									
										(i)
										be
		  carried out by the Federal Director to compare and evaluate standards;
		  and
									
										(ii)
										allow any
		  developer or administrator of a rating system or certification system to be
		  included in the
		  review;
									;
						
							(C)
							in subparagraph
		(E)(v), by striking and after the semicolon at the end;
						
							(D)
							in subparagraph
		(F), by striking the period at the end and inserting a semicolon; and
						
							(E)
							by adding at the
		end the following:
							
								
									(G)
									a finding that,
		  for all credits addressing grown, harvested, or mined materials, the system
		  does not discriminate against the use of domestic products that have obtained
		  certifications of responsible sourcing; and
								
									(H)
									a finding that
		  the system incorporates life-cycle assessment as a credit
		  pathway.
								.
						
				C
				Water heaters
				
					421.
					Grid-enabled water
		heaters
					Part B of title III of
		the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.) is
		amended—
					
						(1)
						in
		section 325(e), by adding at the end the following:
						
							
								(6)
								Additional
		  standards for grid-enabled water heaters
								
									(A)
									Definitions
									In
		  this paragraph:
									
										(i)
										Activation
		  key
										The term activation key means a physical device
		  or control directly on the water heater, a software code, or a digital
		  communication means—
										
											(I)
											that must be
		  activated to enable the product to operate continuously and at its designed
		  specifications and capabilities; and
										
											(II)
											without which
		  activation the product will provide not greater than 50 percent of the rated
		  first hour delivery of hot water certified by the manufacturer.
										
										(ii)
										Grid-enabled
		  water heater
										The term grid-enabled water heater
		  means an electric resistance water heater—
										
											(I)
											with a rated
		  storage tank volume of more than 75 gallons;
										
											(II)
											manufactured on
		  or after April 16, 2015;
										
											(III)
											that
		  has—
											
												(aa)
												an
		  energy factor of not less than 1.061 minus the product obtained by
		  multiplying—
												
													(AA)
													the
		  rated storage volume of the tank, expressed in gallons; and
												
													(BB)
													0.00168;
		  or
												
												(bb)
												an
		  efficiency level equivalent to the energy factor under item (aa) and expressed
		  as a uniform energy descriptor based on the revised test procedure for water
		  heaters described in paragraph (5);
											
											(IV)
											equipped by the
		  manufacturer with an activation key; and
										
											(V)
											that bears a
		  permanent label applied by the manufacturer that—
											
												(aa)
												is
		  made of material not adversely affected by water;
											
												(bb)
												is
		  attached by means of non-water-soluble adhesive; and
											
												(cc)
												advises
		  purchasers and end-users of the intended and appropriate use of the product
		  with the following notice printed in 16.5 point Arial Narrow Bold
		  font:
												
													
														IMPORTANT INFORMATION:
		  This water heater is intended only for use as part of an electric thermal
		  storage or demand response program. It will not provide adequate hot water
		  unless enrolled in such a program and activated by your utility company or
		  another program operator. Confirm the availability of a program in your local
		  area before purchasing or installing this product..
		  
												
											
									(B)
									Requirement
									The
		  manufacturer or private labeler shall provide the activation key only to
		  utilities or other companies operating electric thermal storage or demand
		  response programs that use grid-enabled water heaters.
								
									(C)
									Reports
									
										(i)
										Manufacturers
										The
		  Secretary shall require each manufacturer of grid-enabled water heaters to
		  report to the Secretary annually the number of grid-enabled water heaters that
		  the manufacturer ships each year.
									
										(ii)
										Operators
										The
		  Secretary shall require utilities and other demand response and thermal storage
		  program operators to report annually the number of grid-enabled water heaters
		  activated for their programs using forms of the Energy Information Agency or
		  using such other mechanism that the Secretary determines appropriate after an
		  opportunity for notice and comment.
									
										(iii)
										Confidentiality
		  requirements
										The Secretary shall treat shipment data reported by
		  manufacturers as confidential business information.
									
									(D)
									Publication of
		  information
									
										(i)
										In
		  general
										In 2017 and 2019, the Secretary shall publish an analysis
		  of the data collected under subparagraph (C) to assess the extent to which
		  shipped products are put into use in demand response and thermal storage
		  programs.
									
										(ii)
										Prevention of
		  product diversion
										If the Secretary determines that sales of
		  grid-enabled water heaters exceed by 15 percent or greater the number of such
		  products activated for use in demand response and thermal storage programs
		  annually, the Secretary shall, after opportunity for notice and comment,
		  establish procedures to prevent product diversion for non-program
		  purposes.
									
									(E)
									Compliance
									
										(i)
										In
		  general
										Subparagraphs (A) through (D) shall remain in effect
		  until the Secretary determines under this section that grid-enabled water
		  heaters do not require a separate efficiency requirement.
									
										(ii)
										Effective
		  date
										If the Secretary exercises the authority described in clause
		  (i) or amends the efficiency requirement for grid-enabled water heaters, that
		  action will take effect on the date described in subsection
		  (m)(4)(A)(ii).
									
										(iii)
										Consideration
										In
		  carrying out this section with respect to electric water heaters, the Secretary
		  shall consider the impact on thermal storage and demand response programs,
		  including the consequent impact on energy savings, electric bills, electric
		  reliability, integration of renewable resources, and the environment.
									
										(iv)
										Requirements
										In
		  carrying out this subparagraph, the Secretary shall require that grid-enabled
		  water heaters be equipped with communication capability to enable the
		  grid-enabled water heaters to participate in ancillary services programs if the
		  Secretary determines that the technology is available, practical, and
		  cost-effective.
									;
		  and
					
						(2)
						in
		section 332—
						
							(A)
							in paragraph (5),
		by striking or at the end;
						
							(B)
							in the first
		paragraph (6), by striking the period at the end and inserting a
		semicolon;
						
							(C)
							by redesignating
		the second paragraph (6) as paragraph (7);
						
							(D)
							in subparagraph
		(B) of paragraph (7) (as so redesignated), by striking the period at the end
		and inserting ; or; and
						
							(E)
							by adding at the
		end the following:
							
								
									(8)
									with respect to
		  grid-enabled water heaters that are not used as part of an electric thermal
		  storage or demand response program, for any person knowingly and
		  repeatedly—
									
										(A)
										to distribute
		  activation keys for those grid-enabled water heaters;
									
										(B)
										otherwise to
		  enable the full operation of those grid-enabled water heaters; or
									
										(C)
										to remove or
		  render illegible the labels of those grid-enabled water
		  heaters.
									.
						
				D
				Energy
		performance requirement for Federal buildings
				
					431.
					Energy
		performance requirement for Federal buildings
					Section 543 of the National Energy
		Conservation Policy Act (42 U.S.C. 8253) is amended—
					
						(1)
						by
		striking subsection (a) and inserting the following:
						
							
								(a)
								Energy
		  performance requirement for Federal buildings
								
									(1)
									Requirement
									Subject
		  to paragraph (2), each agency shall apply energy conservation measures to, and
		  shall improve the design for the construction of, the Federal buildings of the
		  agency (including each industrial or laboratory facility) so that the energy
		  consumption per gross square foot of the Federal buildings of the agency in
		  fiscal years 2006 through 2017 is reduced, as compared with the energy
		  consumption per gross square foot of the Federal buildings of the agency in
		  fiscal year 2003, by the percentage specified in the following table:
									
										
											
											
											
												
													
													
														Percentage
													
												
												
													
														Fiscal Year
													
													
														Reduction
													
												
											
											
												
													2006
													2
												
												
													2007
													4
												
												
													2008
													9
												
												
													2009
													12
												
												
													2010
													15
												
												
													2011
													18
												
												
													2012
													21
												
												
													2013
													24
												
												
													2014
													27
												
												
													2015
													30
												
												
													2016
													33
												
												
													2017
													36
												
											
										
									
								
									(2)
									Exclusion for
		  buildings with energy intensive activities
									
										(A)
										In
		  general
										An agency may exclude from the requirements of paragraph
		  (1) any building (including the associated energy consumption and gross square
		  footage) in which energy intensive activities are carried out.
									
										(B)
										Reports
										Each
		  agency shall identify and list in each report made under section 548(a) the
		  buildings designated by the agency for exclusion under subparagraph (A).
									
									(3)
									Review
									Not
		  later than December 31, 2017, the Secretary shall—
									
										(A)
										review the
		  results of the implementation of the energy performance requirements
		  established under paragraph (1); and
									
										(B)
										based on the
		  review conducted under subparagraph (A), submit to Congress a report that
		  addresses the feasibility of requiring each agency to apply energy conservation
		  measures to, and improve the design for the construction of, the Federal
		  buildings of the agency (including each industrial or laboratory facility) so
		  that the energy consumption per gross square foot of the Federal buildings of
		  the agency in each of fiscal years 2018 through 2030 is reduced, as compared
		  with the energy consumption per gross square foot of the Federal buildings of
		  the agency in the prior fiscal year, by 3
		  percent.
									;
		  and
					
						(2)
						in
		subsection (f)—
						
							(A)
							in paragraph
		(1)—
							
								(i)
								by
		redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and
		(H), respectively; and
							
								(ii)
								by
		inserting after subparagraph (D) the following:
								
									
										(E)
										Ongoing
		  commissioning
										The term ongoing commissioning means
		  an ongoing process of commissioning using monitored data, the primary goal of
		  which is to ensure continuous optimum performance of a facility, in accordance
		  with design or operating needs, over the useful life of the facility, while
		  meeting facility occupancy
		  requirements.
									;
							
							(B)
							in paragraph (2),
		by adding at the end the following:
							
								
									(C)
									Energy
		  management system
									An energy manager designated under subparagraph
		  (A) shall consider use of a system to manage energy use at the facility and
		  certification of the facility in accordance with the International Organization
		  for Standardization standard numbered 50001 and entitled Energy
		  Management
		  Systems.
								;
						
							(C)
							by striking
		paragraphs (3) and (4) and inserting the following:
							
								
									(3)
									Energy and
		  water evaluations and commissioning
									
										(A)
										Evaluations
										Except
		  as provided in subparagraph (B), effective beginning on the date that is 180
		  days after the date of enactment of the Energy Savings and Industrial Competitiveness Act of 2014, and annually thereafter, each energy manager shall
		  complete, for each calendar year, a comprehensive energy and water evaluation
		  and recommissioning or retrocommissioning for approximately 25 percent of the
		  facilities of each agency that meet the criteria under paragraph (2)(B) in a
		  manner that ensures that an evaluation of each facility is completed at least
		  once every 4 years.
									
										(B)
										Exceptions
										An
		  evaluation and recommissioning shall not be required under subparagraph (A)
		  with respect to a facility that—
										
											(i)
											has
		  had a comprehensive energy and water evaluation during the 8-year period
		  preceding the date of the evaluation;
										
											(ii)
											(I)
												has been commissioned,
		  recommissioned, or retrocommissioned during the 10-year period preceding the
		  date of the evaluation; or
											
												(II)
												is under ongoing commissioning;
											
											(iii)
											has
		  not had a major change in function or use since the previous evaluation and
		  commissioning;
										
											(iv)
											has
		  been benchmarked with public disclosure under paragraph (8) within the year
		  preceding the evaluation; and
										
											(v)
											(I)
												based on the
		  benchmarking, has achieved at a facility level the most recent cumulative
		  energy savings target under subsection (a) compared to the earlier of—
												
													(aa)
													the date of the most recent
		  evaluation; or
												
													(bb)
													the date—
													
														(AA)
														of the most recent commissioning,
		  recommissioning, or retrocommissioning; or
													
														(BB)
														on which ongoing commissioning began;
		  or
													
												(II)
												has a long-term contract in place
		  guaranteeing energy savings at least as great as the energy savings target
		  under subclause (I).
											
									(4)
									Implementation
		  of identified energy and water efficiency measures
									
										(A)
										In
		  general
										Not later than 2 years after the date of completion of
		  each evaluation under paragraph (3), each energy manager may—
										
											(i)
											implement any
		  energy- or water-saving measure that the Federal agency identified in the
		  evaluation conducted under paragraph (3) that is life-cycle cost effective;
		  and
										
											(ii)
											bundle
		  individual measures of varying paybacks together into combined projects.
										
										(B)
										Measures not
		  implemented
										The energy manager shall, as part of the
		  certification system under paragraph (7), explain the reasons why any
		  life-cycle cost effective measures were not implemented under subparagraph (A)
		  using guidelines developed by the
		  Secretary.
									;
		  and
						
							(D)
							in paragraph
		(7)(C), by adding at the end the following:
							
								
									(iii)
									Summary
		  report
									The Secretary shall make available a report that
		  summarizes the information tracked under subparagraph (B)(i) by each agency
		  and, as applicable, by each type of
		  measure.
								.
						
					432.
					Federal
		building energy efficiency performance standards; certification system and
		level for green buildings
					
						(a)
						Definitions
						Section
		303 of the Energy Conservation and Production Act (42 U.S.C. 6832) (as amended by
			 section 101(a)) is
		amended—
						
							(1)
							in
		paragraph (6), by striking to be constructed and inserting
		constructed or altered; and
						
							(2)
							by
		adding at the end the following:
							
								
									(19)
									Major
		  renovation
									The term major renovation means a
		  modification of building energy systems sufficiently extensive that the whole
		  building can meet energy standards for new buildings, based on criteria to be
		  established by the Secretary through notice and comment
		  rulemaking.
								.
						
						(b)
						Federal
		Building Efficiency Standards
						Section 305 of the Energy
		Conservation and Production Act (42 U.S.C. 6834)  is
			 amended—
						
							(1)
							in
		subsection (a)(3)—
							
								(A)
								by striking
		(3)(A) Not later than and all that follows through subparagraph
		(B) and inserting the following:
								
									
										(3)
										Revised Federal
		  building energy efficiency performance standards; certification for green
		  buildings
										
											(A)
											Revised federal
		  building energy efficiency performance standards
											
												(i)
												In
		  general
												Not later than 1 year after the date of enactment of the
		  Energy Savings and Industrial Competitiveness Act of 2014, the Secretary shall
		  establish, by rule, revised Federal building energy efficiency performance
		  standards that require that—
												
													(I)
													new Federal
		  buildings and alterations and additions to existing Federal buildings—
													
														(aa)
														meet
		  or exceed the most recent revision of the International Energy Conservation
		  Code (in the case of residential buildings) or ASHRAE Standard 90.1 (in the
		  case of commercial buildings) as of the date of enactment of the Energy Savings and Industrial Competitiveness Act of 2014; and
													
														(bb)
														meet
		  or exceed the energy provisions of State and local building codes applicable to
		  the building, if the codes are more stringent than the International Energy
		  Conservation Code or ASHRAE Standard 90.1, as applicable;
													
													(II)
													unless
		  demonstrated not to be life-cycle cost effective for new Federal buildings and
		  Federal buildings with major renovations—
													
														(aa)
														the
		  buildings be designed to achieve energy consumption levels that are at least 30
		  percent below the levels established in the version of the ASHRAE Standard or
		  the International Energy Conservation Code, as appropriate, that is applied
		  under subclause (I)(aa), including updates under subparagraph (B); and
													
														(bb)
														sustainable
		  design principles are applied to the location, siting, design, and construction
		  of all new Federal buildings and replacement Federal buildings;
													
													(III)
													if water is
		  used to achieve energy efficiency, water conservation technologies shall be
		  applied to the extent that the technologies are life-cycle cost effective;
												
													(IV)
													if life-cycle
		  cost effective, as compared to other reasonably available technologies, not
		  less than 30 percent of the hot water demand for each new Federal building or
		  Federal building undergoing a major renovation be met through the installation
		  and use of solar hot water heaters; and
												
													(V)
													in addition to complying with the other requirements under this paragraph, unless found not to be
			 life-cycle cost effective, new Federal buildings that are at least 5,000
			 square feet in size shall comply with the Guiding Principles for
			 Sustainable New Construction and Major Renovations (as established in the
			 document entitled High Performance and Sustainable Buildings Guidance
			 (Final) and dated December 1, 2008).
												
												(ii)
												Limitation
												Clause
		  (i)(I) shall not apply to unaltered portions of existing Federal buildings and
		  systems that have been added to or
		  altered.
											
											(B)
											Updates
											Not later than 1 year after the date of approval of each subsequent revision of the ASHRAE Standard
			  or the International Energy Conservation Code, as appropriate, the
			 Secretary shall determine whether the revised standards established under
			 subparagraph (A) should be updated to reflect the revisions, based on the
			 energy savings and life-cycle cost-effectiveness of the revisions.
										;
							
								(B)
								in subparagraph
		(C), by striking (C) In the budget request and inserting the
		following:
								
									
										(C)
										Budget
		  request
										In the budget
		  request
									;
		  and
							
								(C)
								by striking subparagraph (D) and inserting the following:
								
									
										(D)
										Certification for green buildings
										
											(i)
											Sustainable design principles
											Sustainable design principles shall be applied to the
		  siting, design, and construction of buildings covered by this subparagraph.
										
											(ii)
											Selection of
		  certification systems
											The Secretary, after reviewing the findings
		  of the Federal Director under section 436(h) of the Energy Independence and
		  Security Act of 2007 (42 U.S.C. 17092(h)), in consultation with the
		  Administrator of General Services, and in consultation with the Secretary of
		  Defense relating to those facilities under the custody and control of the
		  Department of Defense, shall determine those certification systems for green
		  commercial and residential buildings that the Secretary determines to be the
		  most likely to encourage a comprehensive and environmentally sound approach to
		  certification of green buildings.
										
											(iii)
											Basis for
		  selection
											The determination of the certification systems under clause (ii) shall be
		  based on ongoing review of the findings of the Federal Director under section
		  436(h) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17092(h))
		  and the criteria described in clause (v).
										
											(iv)
											Administration
											In
		  determining certification systems under this subparagraph, the Secretary
		  shall—
											
												(I)
												make a separate
		  determination for all or part of each system;
											
												(II)
												confirm that the
		  criteria used to support the selection of building products, materials, brands,
		  and technologies are fair and neutral (meaning that such criteria are based on
		  an objective assessment of relevant technical data), do not prohibit, disfavor,
		  or discriminate against selection based on technically inadequate information
		  to inform human or environmental risk, and are expressed to prefer performance
		  measures whenever performance measures may reasonably be used in lieu of
		  prescriptive measures; and
											
												(III)
												use
		  environmental and health criteria that are based on risk assessment methodology
		  that is generally accepted by the applicable scientific
		  disciplines.
											
											(v)
											Considerations
											In determining the green building certification systems under this subparagraph, the Secretary
			 shall take into consideration—
											
												(I)
												the ability and availability of assessors and auditors to independently verify the criteria and
			 measurement of metrics at the scale necessary to implement this
			 subparagraph;
											
												(II)
												the ability of the applicable certification organization to collect and reflect public comment;
											
												(III)
												the ability of the standard to be developed and revised through a consensus-based process;
											
												(IV)
												an evaluation of the robustness of the criteria for a high-performance green building, which shall
			 give credit for promoting—
												
													(aa)
													efficient and sustainable use of water, energy, and other natural resources;
												
													(bb)
													use of renewable energy sources;
												
													(cc)
													improved indoor environmental quality through enhanced indoor air quality, thermal comfort,
			 acoustics, day lighting, pollutant source control, and use of low-emission
			 materials and building system controls; and
												
													(dd)
													such other criteria as the Secretary determines to be appropriate; and
												
												(V)
												national recognition within the building industry.
											
											(vi)
											Review
											The Secretary, in consultation with the Administrator of General Services and the Secretary of
			 Defense, shall conduct an ongoing review to evaluate and compare private
			 sector green building certification systems, taking into account—
											
												(I)
												the criteria described in clause (v); and
											
												(II)
												the identification made by the Federal Director under section 436(h) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17092(h)).
											
											(vii)
											Exclusions
											
												(I)
												In general
												Subject to subclause (II), if a certification system fails to meet the review requirements of
			 clause (v), the Secretary shall—
												
													(aa)
													identify the portions of the system, whether prerequisites, credits, points, or otherwise, that
			 meet the review criteria of clause (v);
												
													(bb)
													determine the portions of the system that are suitable for use; and
												
													(cc)
													exclude all other portions of the system from identification and use.
												
												(II)
												Entire systems
												The Secretary shall exclude an entire system from use if an exclusion under subclause (I)—
												
													(aa)
													impedes the integrated use of the system;
												
													(bb)
													creates disparate review criteria or unequal point access for competing materials; or
												
													(cc)
													increases agency costs of the use.
												
											(viii)
											Internal certification processes
											The Secretary may by rule allow Federal agencies to develop internal certification processes, using
			 certified professionals, in lieu of certification by certification
			 entities identified under clause (ii).
										
											(ix)
											Privatized military housing
											With respect to privatized military housing, the Secretary of Defense, after consultation with the
			 Secretary may, through rulemaking, develop
		alternative certification systems and levels than the systems and levels
		identified under clause (ii) that achieve an equivalent result in terms
		of energy savings, sustainable design, and green building performance.
										
											(x)
											Water conservation technologies
											In addition to any use of water conservation technologies otherwise required by this section, water
			 conservation technologies shall be applied to the extent that the
			 technologies are life-cycle cost-effective.
										
											(xi)
											Effective date
											
												(I)
												Determinations made after December 31, 2015
												The amendments made by section 432(b)(1)(C) of the Energy Savings and Industrial Competitiveness
			 Act of 2014 shall apply to any determination made by a Federal agency
			 after December 31, 2015.
											
												(II)
												Determinations made on or before December 31, 2015
												This subparagraph (as in effect on the day before the date of enactment of the Energy Savings and
			 Industrial Competitiveness Act of 2014) shall apply to any use of a
			 certification system for green commercial and residential buildings by a
			 Federal agency on or before December 31, 2015.
											; and
							
							(2)
							by
		striking subsections (c) and (d) and inserting the following:
							
								
									(c)
									Periodic
		  review
									The Secretary shall—
									
										(1)
										once every 5
		  years, review the Federal building energy standards established under this
		  section; and
									
										(2)
										on
		  completion of a review under paragraph (1), if the Secretary
		  determines that significant energy savings would
		  result, upgrade the standards to include
		  all new energy efficiency and renewable energy measures that are
		  technologically feasible and economically justified.
									.
						
					433.
					Enhanced
		energy efficiency underwriting
					
						(a)
						Definitions
						In this section:
						
							(1)
							Covered
		agency
							The term covered agency—
							
								(A)
								means—
								
									(i)
									an executive agency, as that term is
		defined in section 102 of title 31, United States Code; and
								
									(ii)
									any other agency of the Federal Government;
		and
								
								(B)
								includes any enterprise, as that term is
		defined under section 1303 of the Federal Housing Enterprises Financial Safety
		and Soundness Act of 1992 (12 U.S.C. 4502).
							
							(2)
							Covered
		loan
							The term covered
		loan means a loan secured by a home that is issued, insured, purchased,
		or securitized by a covered agency.
						
							(3)
							Homeowner
							The term homeowner means the
		mortgagor under a covered loan.
						
							(4)
							Mortgagee
							The term mortgagee
		means—
							
								(A)
								an original lender under a covered loan or
		the holder of a covered loan at the time at which that mortgage transaction is
		consummated;
							
								(B)
								any affiliate, agent, subsidiary,
		successor, or assignee of an original lender under a covered loan or the holder
		of a covered loan at the time at which that mortgage transaction is
		consummated;
							
								(C)
								any servicer of a covered loan; and
							
								(D)
								any subsequent purchaser, trustee, or
		transferee of any covered loan issued by an original lender.
							
							(5)
							Secretary
							The term Secretary means the
		Secretary of Housing and Urban Development.
						
							(6)
							Servicer
							The term servicer means the
		person or entity responsible for the servicing of a covered loan, including the
		person or entity who makes or holds a covered loan if that person or entity
		also services the covered loan.
						
							(7)
							Servicing
							The term servicing has the
		meaning given the term in section 6(i) of the Real Estate Settlement Procedures
		Act of 1974 (12 U.S.C. 2605(i)).
						
						(b)
						Findings and
		purposes
						
							(1)
							Findings
							Congress finds that—
							
								(A)
								energy costs for homeowners are a
		significant and increasing portion of their household budgets;
							
								(B)
								household energy use can vary substantially
		depending on the efficiency and characteristics of the house;
							
								(C)
								expected energy cost savings are important
		to the value of the house;
							
								(D)
								the current test for loan affordability
		used by most covered agencies, commonly known as the
		debt-to-income test, is inadequate because it does not take into
		account the expected energy cost savings for the homeowner of an energy
		efficient home; and
							
								(E)
								another loan limitation, commonly known as
		the loan-to-value test, is tied to the appraisal, which often does
		not adjust for efficiency features of houses.
							
							(2)
							Purposes
							The purposes of this section are to—
							
								(A)
								improve the accuracy of mortgage
		underwriting by Federal mortgage agencies by ensuring that energy cost savings
		are included in the underwriting process as described below, and thus to reduce
		the amount of energy consumed by homes and to facilitate the creation of energy
		efficiency retrofit and construction jobs;
							
								(B)
								require a covered agency to include the
		expected energy cost savings of a homeowner as a regular expense in the tests,
		such as the debt-to-income test, used to determine the ability of the loan
		applicant to afford the cost of homeownership for all loan programs; and
							
								(C)
								require a covered agency to include the
		value home buyers place on the energy efficiency of a house in tests used to
		compare the mortgage amount to home value, taking precautions to avoid
		double-counting and to support safe and sound lending.
							
						(c)
						Enhanced energy
		efficiency underwriting criteria
						
							(1)
							In
		general
							Not later than 1 year
		after the date of enactment of this Act, the Secretary shall, in consultation
		with the advisory group established in subsection (f)(2), develop and issue
		guidelines for a covered agency to implement enhanced loan eligibility
		requirements, for use when testing the ability of a loan applicant to repay a
		covered loan, that account for the expected energy cost savings for a loan
		applicant at a subject property, in the manner set forth in paragraphs (2) and
		(3).
						
							(2)
							Requirements To
		account for energy cost savings
							The enhanced loan eligibility requirements
		under paragraph (1) shall require that, for all covered loans for which an
		energy efficiency report is voluntarily provided to the mortgagee by the
		mortgagor, the covered agency and the mortgagee shall take into consideration
		the estimated energy cost savings expected for the owner of the subject
		property in determining whether the loan applicant has sufficient income to
		service the mortgage debt plus other regular expenses. To the extent that a
		covered agency uses a test such as a debt-to-income test that includes certain
		regular expenses, such as hazard insurance and property taxes, the expected
		energy cost savings shall be included as an offset to these expenses. Energy
		costs to be assessed include the cost of electricity, natural gas, oil, and any
		other fuel regularly used to supply energy to the subject property.
						
							(3)
							Determination
		of estimated energy cost savings
							
								(A)
								In
		general
								The guidelines to be
		issued under paragraph (1) shall include instructions for the covered agency to
		calculate estimated energy cost savings using—
								
									(i)
									the
		energy efficiency report;
								
									(ii)
									an
		estimate of baseline average energy costs; and
								
									(iii)
									additional
		sources of information as determined by the Secretary.
								
								(B)
								Report
		requirements
								For the purposes of subparagraph (A), an energy
		efficiency report shall—
								
									(i)
									estimate the
		expected energy cost savings specific to the subject property, based on
		specific information about the property;
								
									(ii)
									be
		prepared in accordance with the guidelines to be issued under paragraph (1);
		and
								
									(iii)
									be
		prepared—
									
										(I)
										in
		accordance with the Residential Energy Service Network’s Home Energy Rating
		System (commonly known as HERS) by an individual certified by the
		Residential Energy Service Network, unless the Secretary finds that the use of
		HERS does not further the purposes of this section; or
									
										(II)
										by
		other methods approved by the Secretary, in consultation with the Secretary of
		Energy and the advisory group established in subsection (f)(2), for use under
		this section, which shall include a third-party quality assurance
		procedure.
									
								(C)
								Use by
		appraiser
								If an energy efficiency report is used under paragraph
		(2), the energy efficiency report shall be provided to the appraiser to
		estimate the energy efficiency of the subject property and for potential
		adjustments for energy efficiency.
							
							(4)
							Required
		disclosure to consumer for a home with an energy efficiency
		report
							If an energy efficiency report is used under paragraph
		(2), the guidelines to be issued under paragraph (1) shall require the
		mortgagee to—
							
								(A)
								inform the loan
		applicant of the expected energy costs as estimated in the energy efficiency
		report, in a manner and at a time as prescribed by the Secretary, and if
		practicable, in the documents delivered at the time of loan application;
		and
							
								(B)
								include the
		energy efficiency report in the documentation for the loan provided to the
		borrower.
							
							(5)
							Required
		disclosure to consumer for a home without an energy efficiency
		report
							If an energy efficiency report is not used under paragraph
		(2), the guidelines to be issued under paragraph (1) shall require the
		mortgagee to inform the loan applicant in a manner and at a time as prescribed
		by the Secretary, and if practicable, in the documents delivered at the time of
		loan application of—
							
								(A)
								typical energy
		cost savings that would be possible from a cost-effective energy upgrade of a
		home of the size and in the region of the subject property;
							
								(B)
								the impact the
		typical energy cost savings would have on monthly ownership costs of a typical
		home;
							
								(C)
								the impact on the
		size of a mortgage that could be obtained if the typical energy cost savings
		were reflected in an energy efficiency report; and
							
								(D)
								resources for
		improving the energy efficiency of a home.
							
							(6)
							Pricing of
		loans
							
								(A)
								In
		general
								A covered agency may price covered loans originated under
		the enhanced loan eligibility requirements required under this section in
		accordance with the estimated risk of the loans.
							
								(B)
								Imposition of
		certain material costs, impediments, or penalties
								In the absence
		of a publicly disclosed analysis that demonstrates significant additional
		default risk or prepayment risk associated with the loans, a covered agency
		shall not impose material costs, impediments, or penalties on covered loans
		merely because the loan uses an energy efficiency report or the enhanced loan
		eligibility requirements required under this section.
							
							(7)
							Limitations
							
								(A)
								In general
								A covered agency may price covered loans originated under the enhanced loan eligibility
			 requirements required under this section in accordance with the estimated
			 risk of those loans.
							
								(B)
								Prohibited actions
								A
		covered agency shall not—
								
									(i)
									modify existing
		underwriting criteria or adopt new underwriting criteria that intentionally
		negate or reduce the impact of the requirements or resulting benefits that are
		set forth or otherwise derived from the enhanced loan eligibility requirements
		required under this subsection; or
								
									(ii)
									impose greater
		buy back requirements, credit overlays, or insurance requirements, including
		private mortgage insurance, on covered loans merely because the loan uses an
		energy efficiency report or the enhanced loan eligibility requirements required
		under this subsection.
								
							(8)
							Applicability
		and implementation date
							Not later than 3 years after the date of
		enactment of this Act, and before December 31, 2016, the enhanced loan
		eligibility requirements required under this subsection shall be implemented by
		each covered agency to—
							
								(A)
								apply to any
		covered loan for the sale, or refinancing of any loan for the sale, of any
		home;
							
								(B)
								be available on
		any residential real property (including individual units of condominiums and
		cooperatives) that qualifies for a covered loan; and
							
								(C)
								provide
		prospective mortgagees with sufficient guidance and applicable tools to
		implement the required underwriting methods.
							
						(d)
						Enhanced energy
		efficiency underwriting valuation guidelines
						
							(1)
							In
		general
							Not later than 1 year after the date of enactment of this
		Act, the Secretary shall—
							
								(A)
								in consultation
		with the Federal Financial Institutions Examination Council and the advisory
		group established in subsection (f)(2), develop and issue guidelines for a
		covered agency to determine the maximum permitted loan amount based on the
		value of the property for all covered loans made on properties with an energy
		efficiency report that meets the requirements of subsection (c)(3)(B);
		and
							
								(B)
								in consultation
		with the Secretary of Energy, issue guidelines for a covered agency to
		determine the estimated energy savings under paragraph (3) for properties with
		an energy efficiency report.
							
							(2)
							Requirements
							The
		enhanced energy efficiency underwriting valuation guidelines required under
		paragraph (1) shall include—
							
								(A)
								a
		requirement that if an energy efficiency report that meets the requirements of
		subsection (c)(3)(B) is voluntarily provided to the mortgagee, such report
		shall be used by the mortgagee or covered agency to determine the estimated
		energy savings of the subject property; and
							
								(B)
								a
		requirement that the estimated energy savings of the subject property be added
		to the appraised value of the subject property by a mortgagee or covered agency
		for the purpose of determining the loan-to-value ratio of the subject property,
		unless the appraisal includes the value of the overall energy efficiency of the
		subject property, using methods to be established under the guidelines issued
		under paragraph (1).
							
							(3)
							Determination
		of estimated energy savings
							
								(A)
								Amount of
		energy savings
								The amount of estimated energy savings shall be
		determined by calculating the difference between the estimated energy costs for
		the average comparable houses, as determined in guidelines to be issued under
		paragraph (1), and the estimated energy costs for the subject property based
		upon the energy efficiency report.
							
								(B)
								Duration of
		energy savings
								The duration of the estimated energy savings shall
		be based upon the estimated life of the applicable equipment, consistent with
		the rating system used to produce the energy efficiency report.
							
								(C)
								Present value
		of energy savings
								The present value of the future savings shall
		be discounted using the average interest rate on conventional 30-year
		mortgages, in the manner directed by guidelines issued under paragraph
		(1).
							
							(4)
							Ensuring
		consideration of energy efficient features
							Section 1110 of the
		Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
		3339) is amended—
							
								(A)
								in paragraph (2),
		by striking ; and and inserting a semicolon; and
							
								(B)
								in paragraph (3),
		by striking the period at the end and inserting ; and and
		inserting after paragraph (3) the following:
								
									
										(4)
										that State
		  certified and licensed appraisers have timely access, whenever practicable, to
		  information from the property owner and the lender that may be relevant in
		  developing an opinion of value regarding the energy- and water-saving
		  improvements or features of a property, such as—
										
											(A)
											labels or ratings
		  of buildings;
										
											(B)
											installed
		  appliances, measures, systems or technologies;
										
											(C)
											blueprints;
										
											(D)
											construction
		  costs;
										
											(E)
											financial or
		  other incentives regarding energy- and water-efficient components and systems
		  installed in a property;
										
											(F)
											utility
		  bills;
										
											(G)
											energy
		  consumption and benchmarking data; and
										
											(H)
											third-party
		  verifications or representations of energy and water efficiency performance of
		  a property, observing all financial privacy requirements adhered to by
		  certified and licensed appraisers, including section 501 of the
		  Gramm-Leach-Bliley Act (15 U.S.C. 6801).
										Unless a
		  property owner consents to a lender, an appraiser, in carrying out the
		  requirements of paragraph (4), shall not have access to the commercial or
		  financial information of the owner that is privileged or
		  confidential..
							
							(5)
							Transactions
		requiring state certified appraisers
							Section 1113 of the
		Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
		3342) is amended—
							
								(A)
								in paragraph (1),
		by inserting before the semicolon the following: , or any real property
		on which the appraiser makes adjustments using an energy efficiency
		report; and
							
								(B)
								in paragraph (2),
		by inserting after atypical the following: , or an
		appraisal on which the appraiser makes adjustments using an energy efficiency
		report..
							
							(6)
							Protections
							
								(A)
								Authority To
		impose limitations
								The guidelines to be issued under paragraph
		(1) shall include such limitations and conditions as determined by the
		Secretary to be necessary to protect against meaningful under or over valuation
		of energy cost savings or duplicative counting of energy efficiency features or
		energy cost savings in the valuation of any subject property that is used to
		determine a loan amount.
							
								(B)
								Additional
		authority
								At the end of the 7-year period following the
		implementation of enhanced eligibility and underwriting valuation requirements
		under this section, the Secretary may modify or apply additional exceptions to
		the approach described in paragraph (2), where the Secretary finds that the
		unadjusted appraisal will reflect an accurate market value of the efficiency of
		the subject property or that a modified approach will better reflect an
		accurate market value.
							
							(7)
							Applicability
		and implementation date
							Not later than 3 years after the date of
		enactment of this Act, and before December 31, 2016, each covered agency shall
		implement the guidelines required under this subsection, which shall—
							
								(A)
								apply to any
		covered loan for the sale, or refinancing of any loan for the sale, of any
		home; and
							
								(B)
								be available on
		any residential real property, including individual units of condominiums and
		cooperatives, that qualifies for a covered loan.
							
						(e)
						Monitoring
						Not later than 1 year after the date on
		which the enhanced eligibility and underwriting valuation requirements are
		implemented under this section, and every year thereafter, each covered agency
		with relevant activity shall issue and make available to the public a report
		that—
						
							(1)
							enumerates the number of covered loans of
		the agency for which there was an energy efficiency report, and that used
		energy efficiency appraisal guidelines and enhanced loan eligibility
		requirements;
						
							(2)
							includes the default rates and rates of
		foreclosures for each category of loans; and
						
							(3)
							describes the
		risk premium, if any, that the agency has priced into covered loans for which
		there was an energy efficiency report.
						
						(f)
						Rulemaking
						
							(1)
							In
		general
							The Secretary shall prescribe regulations to carry out
		this section, in consultation with the Secretary of Energy and the advisory
		group established in paragraph (2), which may contain such classifications,
		differentiations, or other provisions, and may provide for such proper
		implementation and appropriate treatment of different types of transactions, as
		the Secretary determines are necessary or proper to effectuate the purposes of
		this section, to prevent circumvention or evasion thereof, or to facilitate
		compliance therewith.
						
							(2)
							Advisory
		group
							To assist in carrying out this section, the Secretary shall
		establish an advisory group, consisting of individuals representing the
		interests of—
							
								(A)
								mortgage
		lenders;
							
								(B)
								appraisers;
							
								(C)
								energy raters and
		residential energy consumption experts;
							
								(D)
								energy efficiency
		organizations;
							
								(E)
								real estate
		agents;
							
								(F)
								home builders and
		remodelers;
							
								(G)
								State energy
		officials; and
							
								(H)
								others as
		determined by the Secretary.
							
						(g)
						Additional
		study
						
							(1)
							In
		general
							Not later than 18 months after the date of enactment of
		this Act, the Secretary shall reconvene the advisory group established in
		subsection (f)(2), in addition to water and locational efficiency experts, to
		advise the Secretary on the implementation of the enhanced energy efficiency
		underwriting criteria established in subsections (c) and (d).
						
							(2)
							Recommendations
							The
		advisory group established in subsection (f)(2) shall provide recommendations
		to the Secretary on any revisions or additions to the enhanced energy
		efficiency underwriting criteria deemed necessary by the group, which may
		include alternate methods to better account for home energy costs and
		additional factors to account for substantial and regular costs of
		homeownership such as location-based transportation costs and water costs. The
		Secretary shall forward any legislative recommendations from the advisory group
		to Congress for its consideration.
						
				E
				Third party testing
				
					441.
					Voluntary certification programs for air conditioning, furnace, boiler, heat pump, and water heater
			 products
					Section 326(b) of the Energy Policy and Conservation Act (42 U.S.C. 6296(b)) is amended by adding
			 at the end the following:
					
						
							(6)
							Voluntary certification programs for air conditioning, furnace, boiler, heat pump, and water heater
			 products
							
								(A)
								Definition of basic model group
								In this paragraph, the term basic model group means	a set of models—
								
									(i)
									that share characteristics that allow the performance of 1 model to be generally representative of
			 the performance of other models within the group; and
								
									(ii)
									in which the group of products does not necessarily have to share discrete performance.
								
								(B)
								Reliance on voluntary certification programs
								For the purpose of testing to verify the performance rating of, or receiving test reports from
			 manufacturers certifying compliance with energy conservation standards and
			 Energy Star specifications established under sections 324A, 325, and 342,
			 the covered products described in paragraphs (3), (4), (5), (9), and (11)
			 of section 322(a) and covered equipment described in subparagraphs (B),
			 (C), (D), (F), (I), (J), and (K) of section 340(1), the Secretary and
			 Administrator shall rely on voluntary certification programs that—
								
									(i)
									are nationally recognized;
								
									(ii)
									maintain a publicly available list of all certified products and equipment;
								
									(iii)
									as determined by the Secretary, annually test not less than 10 percent and not more than 30 percent
			 of the  basic model group of a program participant
								
									(iv)
									require the changing of the performance rating or removal of the product or equipment from the
			 program, if verification testing determines that the performance rating
			 does not meet the levels the manufacturer has certified to the Secretary;
								
									(v)
									require the qualification of new participants in the program through testing and production of test
			 reports;
								
									(vi)
									allow for challenge testing of	products and equipment within the scope of the program;
								
									(vii)
									require program participants to certify the performance rating of all covered products and
			 equipment within the scope of the program;
								
									(viii)
									are conducted by a certification body that is accredited under International Organization for
			 Standardization/ International Electrotechnical Commission (ISO/IEC)
			 Standard 17065;
								
									(ix)
									provide to the Secretary—
									
										(I)
										an annual report of all test results;
									
										(II)
										prompt notification when program testing results in—
										
											(aa)
											the rerating  of the  performance rating  of a product or equipment; or
										
											(bb)
											the delisting of a  product or equipment; and
										
										(III)
										test reports, on the request of the Secretary or the Administrator, for Energy Star compliant
			 products, which shall be treated as confidential business information as
			 provided for under section 552(b)(4) of title 5, United States Code
			 (commonly known as the “Freedom of Information Act”);
									
									(x)
									use verification testing that—
									
										(I)
										is conducted by an independent	test laboratory that is accredited under International Organization
			 for Standardization/International Electrotechnical Commission (ISO/IEC)
			 Standard 17025 with a scope covering the tested products or equipment;
									
										(II)
										follows the test procedures established under this title; and
									
										(III)
										notes in each test report any instructions specified by the manufacturer or the representative of
			 the manufacturer for the purpose of conducting the verification testing;
			 and
									
									(xi)
									satisfy such other requirements as the Secretary has determined—
									
										(I)
										are essential to ensure standards compliance; or
									
										(II)
										have consensus support achieved through a negotiated rulemaking process.
									
								(C)
								Administration
								
									(i)
									In general
									The Secretary shall not require—
									
										(I)
										manufacturers to participate in a voluntary certification program described in subparagraph (B); or
									
										(II)
										participating manufacturers to provide information that can be obtained through a voluntary
			 certification program described in subparagraph (B).
									
									(ii)
									List of covered products
									The Secretary or the Administrator may maintain a publicly available list of covered products and
			 equipment certified  under  a program described in subparagraph (B)  that 
			 distinguishes between—
									
										(I)
										covered products and equipment verified  by the program; and
									
										(II)
										products not verified by the program.
									
									(iii)
									Reduction of requirements
									Any rules promulgated by the Secretary that require testing of products or equipment for
			 certification of performance ratings shall on average reduce requirements
			 and burdens for manufacturers participating in a voluntary certification
			 program described in subparagraph (B) for the products or equipment
			 relative to other manufacturers.
								
									(iv)
									Periodic testing by program nonparticipants
									In addition to certification requirements, the Secretary shall require a manufacturer that does not
			 participate in a voluntary certification program described in subparagraph
			 (B)—
									
										(I)
										to verify the accuracy of the performance rating of the product or equipment through periodic
			 testing using the testing methods described in clause (iii) or (x) of
			 subparagraph (B); and
									
										(II)
										to provide to the Secretary test results and, on request, test reports verifying the certified
			 performance for each basic model group of the manufacturer.
									
									(v)
									Restrictions on test laboratories
									
										(I)
										In general
										Subject to subclause (II), with respect to covered products and equipment, a voluntary
			 certification program described in subparagraph (B) shall not be a test
			 laboratory that conducts the testing on products or equipment within the
			 scope of the program.
									
										(II)
										Limitation
										Subclause (I) shall not apply to Energy Star specifications established under section 324A.
									
									(vi)
									Effect on other authority
									Nothing in this paragraph limits the authority of the Secretary or the Administrator to test
			 products or equipment or to enforce compliance with any law (including
			 regulations).
								.
				
			V
			Miscellaneous
			
				501.
				Offset
				Section 422(f) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17082(f)) is amended—
				
					(1)
					in paragraph (3), by striking
			 and after the semicolon at the end; and
				
					(2)
					by striking
			 paragraph (4) and inserting the following:
					
						
							(4)
							$200,000,000 for
				 fiscal year 2013; and
						
							(5)
							$144,000,000 for
				each of fiscal years 2014 through 2018.
						.
				
				502.
				Budgetary
			 effects
				The budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go
			 Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted for
			 printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the
			 vote on
			 passage.
			
				503.
				Advance
			 appropriations required
				The
			 authorization of amounts under this Act and the amendments made by this
			 Act
			 shall be effective for any fiscal year only to the extent and in the
			 amount
			 provided in advance in appropriations Acts.
			
	April 29, 2014Read the second time and placed on the calendar